Exhibit 10.13

[ghcenyhb23cn000001.jpg]

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - NET1. Basic Provisions
("Basic Provisions").1.1 Parties. This Lease ("Lease"), dated for reference
purposes only January 22, 2020 , is made by and between GREEN RIVERPROPERTIES,
LLC., a California limited liability company ("Lessor") and BIOLASE, INC., a
Delaware corporation ("Lessee"), (collectively the "Parties", or individually a
"Party").1.2(a) Premises: That certain real property, including all improvements
therein or to be provided by Lessor under the terms of this Lease, commonly
known as (street address, unit/suite, city, state): 4225 Prado Road, Suite 102
and 103, Corona, CA 92880 containing approximately 11, 032 square feet
("Premises"). The Premises are located in the County of Riverside , and are
generallydescribed as (describe brieﬂy the nature of the Premises and the
"Project"): multi-tenant industrial center known as the Green River Center . In
addition to Lessee's rights to use and occupy the Premises as hereinafter
speciﬁed, Lessee shall have non-exclusive rights to any utility raceways of the
building containing the Premises ("Building") and to the Common Areas (as deﬁned
in Paragraph 2.7 below), but shall not have any rights to the roof, or exterior
walls of the Building or to any other buildings in the Project. The Premises,
the Building, the Common Areas, the land upon which they are located, along with
all other buildings and improvements thereon, are herein collectively referred
to as the "Project." (See also Paragraph 2)1.2(b) Parking: 38 unreserved vehicle
parking spaces. (See also Paragraph 2.6)1.3 Term: five (5) years and zero months
("Original Term") commencing July 1, 2020 ("Commencement Date") and ending June
30, 2025 ("Expiration Date"). (See also Paragraph 3)1.4 Early Possession: If the
Premises are available Lessee may have non-exclusive possession of the Premises
commencing June 1, 2020 ("EarlyPossession Date"). (See also Paragraphs 3.2 and
3.3) Pursuant to Paragraph 3.2, Lessee shall not be required pay Base Rent and
Lessee's Share of CommonArea Operating Expenses during the Early Possession
period.1.5 Base Rent: $8, 800.00 per month ("Base Rent"), payable on the 1st day
of each month commencing July 1, 2020 . (Seealso Paragraph 4)If this box is
checked, there are provisions in this Lease for the Base Rent to be adjusted.
See Paragraph 50 of the Addendum .1.6 Lessee's Share of Common Area Operating
Expenses: Six and 22/100 percent ( 6.22 %) ("Lessee's Share"). In the event that
the sizeof the Premises and/or the Project are modiﬁed during the term of this
Lease, Lessor shall recalculate Lessee's Share to reﬂect such modiﬁcation.1.7
Base Rent and Other Monies Paid Upon Execution:(a) Base Rent: $8, 800.00 for the
period July 1, 2020 to July 31, 2020 .(b) Common Area Operating Expenses: $1,
760.00 for the period July 1, 2020 to July 31, 2020 . (c) Security Deposit: $10,
000.00 ("Security Deposit"). (See also Paragraph 5)(d) Other: $3, 479.90 for
Tenant Allowance Installment Payment for July 2020 . (e) Total Due Upon
Execution of this Lease: $24, 039.90 .1.8 Agreed Use: Industrial Warehouse and
Office . (See also Paragraph 6)1.9 Insuring Party. Lessor is the "Insuring
Party". (See also Paragraph 8)1.10 Real Estate Brokers. (See also Paragraph 15
and 25)(a) Representation: Each Party acknowledges receiving a Disclosure
Regarding Real Estate Agency Relationship, conﬁrms and consents to the
followingagency relationships in this Lease with the following real estate
brokers ("Broker(s)") and/or their agents ("Agent(s)"):Lessor’s Brokerage Firm
N/A License No. Is the broker of (check one): the Lessor; or both the Lessee and
Lessor (dual agent). Lessor’s Agent License No. is (check one): the Lessor’s
Agent (salesperson or broker associate); or both the Lessee’s Agentand the
Lessor’s Agent (dual agent).Lessee’s Brokerage Firm CBRE License No. 00409987 Is
the broker of (check one): the Lessee; or both the Lessee and Lessor (dual
agent).Lessee’s Agent Travis Boyd License No. is (check one): the Lessee’s Agent
(salesperson or broker associate); or both theLessee’s Agent and the Lessor’s
Agent (dual agent).(b) Payment to Brokers. Upon execution and delivery of this
Lease by both Parties, Lessor shall pay to the Brokers the brokerage fee agreed
to in a separate written agreement (or if there is no such agreement, the sum of
or % of the total Base Rent) for the brokerage services rendered by the
Brokers.1.11 Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by ("Guarantor"). (See also Paragraph 37)1.12 Attachments. Attached
hereto are the following, all of which constitute a part of this Lease:an
Addendum consisting of Paragraphs 50 through 58 ;a site plan depicting the
Premises;a site plan depicting the Project;a current set of the Rules and
Regulations for the Project;a current set of the Rules and Regulations adopted
by the owners' association; INITIALS© 2019 AIR CRE. All Rights Reserved.
MTN-26.22, Revised 06-10-2019 INITIALS a Work Letter; Last Edited: 1/22/2020
1:04 PMPage 1 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000002.jpg]

other (specify): Master Sign Plan, Landlord's Tenant Improvements and Plans . 2.
Premises. 2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, the Premises, for the term, at the rental, and upon all of the
terms, covenants and conditions set forth in this Lease. While the approximate
square footage of the Premises may have been used in the marketing of the
Premises for purposes of comparison, the Base Rent stated herein is NOT tied to
square footage and is not subject to adjustment should the actual size be
determined to be diﬀerent. NOTE: Lessee is advised to verify the actual size
prior to executing this Lease. Lessor shall grant access to Lessee's authorized
representative to verify the actual size. 2.2 Condition. Lessor shall deliver
that portion of the Premises contained within the Building ("Unit") to Lessee
broom clean and free of debris on the Commencement Date or the Early Possession
Date, whichever ﬁ rs t occurs ("Start Date"), and, so long as the required
service contracts described in Paragraph 7.1(b) below are obtained by Lessee and
in eﬀect within thirty days following the Start Date, warrants that the existing
electrical, plumbing, ﬁre sprinkler, lighting, heating, ventilating and air
conditioning systems ("HVAC"), loading doors, sump pumps, if any, and all other
such elements in the Unit, other than those constructed by Lessee, shall be in
good operating condition on said date, that the structural elements of the roof,
bearing walls and foundation of the Unit shall be free of material defects, and
that the Unit does not contain hazardous levels of any mold or fungi deﬁned as
toxic under applicable state or federal law. If a non-compliance with such
warranty exists as of the Start Date, or if one of such systems or elements
should malfunction or fail within the appropriate warranty period, Lessor shall,
as Lessor's sole obligation with respect to such matter, except as otherwise
provided in this Lease, promptly after receipt of written notice from Lessee
setting forth with speciﬁcity the nature and extent of such non-compliance,
malfunction or failure, rectify same at Lessor's expense. The warranty periods
shall be as follows: (i) 6 months as to the HVAC systems, and (ii) 30 days as to
the remaining systems and other elements of the Unit. If Lessee does not give
Lessor the required notice within the appropriate warranty period, correction of
any such non-compliance, malfunction or failure shall be the obligation of
Lessee at Lessee's sole cost and expense (except for the repairs to the ﬁre
sprinkler systems, roof, foundations, and/or bearing walls - see Paragraph 7).
Lessor also warrants, that unless otherwise speciﬁed in writing, Lessor is
unaware of (i) any recorded Notices of Default aﬀecting the Premise; (ii) any
delinquent amounts due under any loan secured by the Premises; and (iii) any
bankruptcy proceeding aﬀecting the Premises. 2.3 Compliance. Lessor warrants
that to the best of its knowledge the improvements on the Premises, including
the Improvements in Exhibit 4 attached hereto once fully completed by Lessor,
comply with the building codes, applicable laws, covenants or restrictions of
record, regulations, and ordinances ("Applicable Requirements") that were in
eﬀect at the time that each improvement, or portion thereof, was constructed.
Said warranty does not apply to the use to which Lessee will put the Premises,
modiﬁcations which may be required by the Americans with Disabilities Act or any
similar laws as a result of Lessee's use (see Paragraph 49), or to any
Alterations or Utility Installations (as deﬁned in Paragraph 7.3(a)) made or to
be made by Lessee. NOTE: Lessee is responsible for determining whether or not
the Applicable Requirements, and especially the zoning are appropriate for
Lessee's intended use, and acknowledges that past uses of the Premises may no
longer be allowed. If the Premises do not comply with said warranty, Lessor
shall, except as otherwise provided, promptly after receipt of written notice
from Lessee setting forth with speciﬁcity the nature and extent of such
non-compliance, rectify the same at Lessor's expense. If Lessee does not give
Lessor written notice of a non-compliance with this warranty within 9 6 months
following the Start Date, correction of that non-compliance shall be the
obligation of Lessee at Lessee's sole cost and expense. If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit, Premises
and/or Building, the remediation of any Hazardous Substance, or the
reinforcement or other physical modiﬁcation of the Unit, Premises and/or
Building ("Capital Expenditure"), Lessor and Lessee shall allocate the cost of
such work as follows: (a) Subject to Paragraph 2.3(c) below, if such Capital
Expenditures are required as a result of the speciﬁc and unique use of the
Premises by Lessee as compared with uses by tenants in general, Lessee shall be
fully responsible for the cost thereof, provided, however, that if such Capital
Expenditure is required during the last 2 years of this Lease and the cost
thereof exceeds 6 months' Base Rent, Lessee may instead terminate this Lease
unless Lessor notiﬁes Lessee, in writing, within 10 days after receipt of
Lessee's termination notice that Lessor has elected to pay the diﬀerence between
the actual cost thereof and the amount equal to 6 months' Base Rent. If Lessee
elects termination, Lessee shall immediately cease the use of the Premises which
requires such Capital Expenditure and deliver to Lessor written notice
specifying a termination date at least 90 days thereafter. Such termination date
shall, however, in no event be earlier than the last day that Lessee could
legally utilize the Premises without commencing such Capital Expenditure. (b) If
such Capital Expenditure is not the result of the speciﬁc and unique use of the
Premises by Lessee (such as, governmentally mandated seismic modiﬁcations), then
Lessor shall pay for such Capital Expenditure and Lessee shall only be obligated
to pay, each month during the remainder of the term of this Lease or any
extension thereof, on the date that on which the Base Rent is due, an amount
equal to 1/144th of the portion of such costs reasonably attributable to the
Premises. Lessee shall pay Interest on the balance but may prepay its obligation
at any time. If, however, such Capital Expenditure is required during the last 2
years of this Lease or if Lessor reasonably determines that it is not
economically feasible to pay its share thereof, Lessor shall have the option to
terminate this Lease upon 90 days prior written notice to Lessee unless Lessee
notiﬁes Lessor, in writing, within 10 days after receipt of Lessor's termination
notice that Lessee will pay for such Capital Expenditure. If Lessor does not
elect to terminate, and fails to tender its share of any such Capital
Expenditure, Lessee may advance such funds and deduct same, with Interest, from
Rent until Lessor's share of such costs have been fully paid. If Lessee is
unable to ﬁnance Lessor's share, or if the balance of the Rent due and payable
for the remainder of this Lease is not suﬃcient to fully reimburse Lessee on an
oﬀset basis, Lessee shall have the right to terminate this Lease upon 30 days
written notice to Lessor. (c) Notwithstanding the above, the provisions
concerning Capital Expenditures are intended to apply only to non-voluntary,
unexpected, and new Applicable Requirements. If the Capital Expenditures are
instead triggered by Lessee as a result of an actual or proposed change in use,
change in intensity of use, or modiﬁcation to the Premises then, and in that
event, Lessee shall either: (i) immediately cease such changed use or intensity
of use and/or take such other steps as may be necessary to eliminate the
requirement for such Capital Expenditure, or (ii) complete such Capital
Expenditure at its own expense. Lessee shall not have any right to terminate
this Lease. 2.4 Acknowledgements. Lessee acknowledges that: (a) it has been
given an opportunity to inspect and measure the Premises, (b) subject to
Paragraph 58 in the Addendum and Exhibit 4, it has been advised by Lessor and/or
Brokers to satisfy itself with respect to the size and condition of the Premises
(including but not limited to the electrical, HVAC and ﬁre sprinkler systems,
security, environmental aspects, and compliance with Applicable Requirements and
the Americans with Disabilities Act), and their suitability for Lessee's
intended use, (c) Lessee has made such investigation as it deems necessary with
reference to such matters and assumes all responsibility therefor as the same
relate to its occupancy of the Premises, (d) it is not relying on any
representation as to the size of the Premises made by Brokers or Lessor, (e) the
square footage of the Premises was not material to Lessee's decision to lease
the Premises and pay the Rent stated herein, and (f) neither Lessor, Lessor's
agents, nor Brokers have made any oral or written representations or warranties
with respect to said matters other than as set forth in this Lease. In addition,
Lessor acknowledges that: (i) Brokers have made no representations, promises or
warranties concerning Lessee's ability to honor the Lease or suitability to
occupy the Premises, and (ii) it is Lessor's sole responsibility to investigate
the ﬁnancial capability and/or suitability of all proposed tenants. 2.5 Lessee
as Prior Owner/Occupant. The warranties made by Lessor in Paragraph 2 shall be
of no force or eﬀect if immediately prior to the Start Date Lessee was the owner
or occupant of the Premises. In such event, Lessee shall be responsible for any
necessary corrective work. INITIALS© 2019 AIR CRE. All Rights Reserved.
MTN-26.22, Revised 06-10-2019 INITIALS a Work Letter; Last Edited: 1/22/2020
1:04 PMPage 2 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000003.jpg]

2.6 Vehicle Parking. Lessee shall be entitled to use the number of Parking
Spaces speciﬁed in Paragraph 1.2(b) on those portions of the Common Areas
designated from time to time by Lessor for parking. Lessee shall not use more
parking spaces than said number. Said parking spaces shall be used for parking
by vehicles no larger than full-size passenger automobiles or pick-up trucks,
herein called "Permitted Size Vehicles." Lessor may regulate the loading and
unloading of vehicles by adopting Rules and Regulations as provided in Paragraph
2.9. No vehicles other than Permitted Size Vehicles may be parked in the Common
Area without the prior written permission of Lessor. In addition: (a) Lessee
shall not permit or allow any vehicles that belong to or are controlled by
Lessee or Lessee's employees, suppliers, shippers, customers, contractors or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Lessor for such activities. (b) Lessee shall not service or store any
vehicles in the Common Areas. (c) If Lessee permits or allows any of the
prohibited activities described in this Paragraph 2.6, then Lessor shall have
the right, without notice, in addition to such other rights and remedies that it
may have, to remove or tow away the vehicle involved and charge the cost to
Lessee, which cost shall be immediately payable upon demand by Lessor. 2.7
Common Areas - Deﬁnition. The term "Common Areas" is deﬁned as all areas and
facilities outside the Premises and within the exterior boundary line of the
Project and interior utility raceways and installations within the Unit that are
provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roofs,
roadways, walkways, driveways and landscaped areas. 2.8 Common Areas - Lessee's
Rights. Lessor grants to Lessee, for the beneﬁt of Lessee and its employees,
suppliers, shippers, contractors, customers and invitees, during the term of
this Lease, the non-exclusive right to use, in common with others entitled to
such use, the Common Areas as they exist from time to time, subject to any
rights, powers, and privileges reserved by Lessor under the terms hereof or
under the terms of any rules and regulations or restrictions governing the use
of the Project. Under no circumstances shall the right herein granted to use the
Common Areas be deemed to include the right to store any property, temporarily
or permanently, in the Common Areas. Any such storage shall be permitted only by
the prior written consent of Lessor or Lessor's designated agent, which consent
may be revoked at any time. In the event that any unauthorized storage shall
occur, then Lessor shall have the right, without notice, in addition to such
other rights and remedies that it may have, to remove the property and charge
the cost to Lessee, which cost shall be immediately payable upon demand by
Lessor. 2.9 Common Areas - Rules and Regulations. Lessor or such other person(s)
as Lessor may appoint shall have the exclusive control and management of the
Common Areas and shall have the right, from time to time, to establish, modify,
amend and enforce reasonable rules and regulations ("Rules and Regulations") for
the management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. Lessee agrees to abide by and conform to all such Rules and
Regulations, and shall use its best eﬀorts to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform. Lessor
shall not be responsible to Lessee for the non-compliance with said Rules and
Regulations by other tenants of the Project. 2.10 Common Areas - Changes. Lessor
shall have the right, in Lessor's sole discretion, from time to time: (a) To
make changes to the Common Areas, including, without limitation, changes in the
location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of traﬃc,
landscaped areas, walkways and utility raceways; (b) To close temporarily any of
the Common Areas for maintenance purposes so long as reasonable access to the
Premises remains available; (c) To designate other land outside the boundaries
of the Project to be a part of the Common Areas; (d) To add additional buildings
and improvements to the Common Areas; (e) To use the Common Areas while engaged
in making additional improvements, repairs or alterations to the Project, or any
portion thereof; and (f) To do and perform such other acts and make such other
changes in, to or with respect to the Common Areas and Project as Lessor may, in
the exercise of sound business judgment, deem to be appropriate. 3. Term. 3.1
Term. The Commencement Date, Expiration Date and Original Term of this Lease are
as speciﬁed in Paragraph 1.3. 3.2 Early Possession. Any provision herein
granting Lessee Early Possession of the Premises is subject to and conditioned
upon the Premises being available for such possession prior to the Commencement
Date. Any grant of Early Possession only conveys a non-exclusive right to occupy
the Premises. If Lessee totally or partially occupies the Premises prior to the
Commencement Date, the obligation to pay Base Rent and Lessee's Share of Common
Area Operating Expenses shall be abated for the period of such Early Possession.
All other terms of this Lease (including but not limited to the obligations to
pay Lessee's Share of Common Area O p era ti ng Expenses, Real Property Taxes
and insurance premiums and to maintain the Premises) shall be in eﬀect during
such period. Any such Early Possession shall not aﬀect the Expiration Date. 3.3
Delay In Possession. Lessor agrees to use its best commercially reasonable
eﬀorts to deliver possession of the Premises to Lessee by the Commencement Date.
If, despite said eﬀorts, Lessor is unable to deliver possession by such date,
Lessor shall not be subject to any liability therefor, nor shall such failure
aﬀect the validity of this Lease or change the Expiration Date. Lessee shall
not, however, be obligated to pay Rent or perform its other obligations until
Lessor delivers possession of the Premises and any period of rent abatement that
Lessee would otherwise have enjoyed shall run from the date of delivery of
possession and continue for a period equal to what Lessee would otherwise have
enjoyed under the terms hereof, but minus any days of delay caused by the acts
or omissions of Lessee. If possession is not delivered within 60 days after the
Commencement Date, as the same may be extended under the terms of any Work
Letter, or Paragraph 58 of the Addendum executed by the Parties, Lessee may, at
its option, by notice in writing within 10 days after the end of such 60 day
period, cancel this Lease, in which event the Parties shall be discharged from
all obligations hereunder. If such written notice is not received by Lessor
within said 10 day period, Lessee's right to cancel shall terminate. If
possession of the Premises is not delivered within 120 days after the
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing. 3.4 Lessee Compliance. Lessor
shall not be required to tender possession of the Premises to Lessee until
Lessee complies with its obligation to provide evidence of insurance (Paragraph
8.5). Pending delivery of such evidence, Lessee shall be required to perform all
of its obligations under this Lease from and after the Start Date, including the
payment of Rent, notwithstanding Lessor's election to withhold possession
pending receipt of such evidence of insurance. Further, if Lessee is required to
perform any other conditions prior to or concurrent with the Start Date, the
Start Date shall occur but Lessor may elect to withhold possession until such
conditions are satisﬁed. 4. Rent. 4.1. Rent Deﬁned. All monetary obligations of
Lessee to Lessor under the terms of this Lease (except for the Security Deposit)
are deemed to be rent ("Rent"). 4.2 Common Area Operating Expenses. Lessee shall
pay to Lessor during the term hereof, in addition to the Base Rent, Lessee's
Share (as speciﬁed in Paragraph 1.6) of all Common Area Operating Expenses, as
hereinafter deﬁned, during each calendar year of the term of this Lease, in
accordance with the following provisions: (a) "Common Area Operating Expenses"
are deﬁned, for purposes of this Lease, as all costs relating to the ownership
and operation of the Project, including, but not limited to, the following:
INITIALS© 2019 AIR CRE. All Rights Reserved. MTN-26.22, Revised 06-10-2019
INITIALS a Work Letter; Last Edited: 1/22/2020 1:04 PMPage 3 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000004.jpg]

(i) The operation, repair and maintenance, in neat, clean, good order and
condition , and if necessary the replacement, of the following: (aa) The Common
Areas and Common Area improvements, including parking areas, loading and
unloading areas, trash areas, roadways, parkways, walkways, driveways,
landscaped areas, bumpers, irrigation systems, Common Area lighting facilities,
fences and gates, elevators, roofs, exterior walls of the buildings, building
systems and roof drainage systems. (bb) Exterior signs and any tenant
directories. (cc) Any ﬁre sprinkler systems. (dd) All other areas and
improvements that are within the exterior boundaries of the Project but outside
of the Premises and/or any other space occupied by a tenant. (ii) The cost of
water, gas, electricity and telephone to service the Common Areas and any
utilities not separately metered. (iii) The cost of trash disposal, pest control
services, property management, security services, owners' association dues and
fees, the cost to repaint the exterior of any structures and the cost of any
environmental inspections. (iv) Reserves set aside for maintenance, repair
and/or replacement of Common Area improvements and equipment. (v) Real Property
Taxes (as deﬁned in Paragraph 10). (vi) The cost of the premiums for the
insurance maintained by Lessor pursuant to Paragraph 8. (vii) Any deductible
portion of an insured loss concerning the Building or the Common Areas. (viii)
Outside Auditors', accountants' and attorneys' fees and costs related to the
operation, maintenance, repair and replacement of the Project. (ix) The cost of
any capital improvement to the Building or the Project not covered under the
provisions of Paragraph 2.3 provided; however, that Lessor shall allocate the
cost of any such capital improvement over a 12 year period and Lessee shall not
be required to pay more than Lessee's Share of 1/144th of the cost of such
capital improvement in any given month. Lessee shall pay Interest on the
unamortized balance but may prepay its obligation at any time. (x) The cost of
any other services to be provided by Lessor that are stated elsewhere in this
Lease to be a Common Area Operating Expense. (b) Any Common Area Operating
Expenses and Real Property Taxes that are speciﬁcally attributable to the Unit,
the Building or to any other building in the Project or to the operation, repair
and maintenance thereof, shall be allocated entirely to such Unit, Building, or
other building. However, any Common Area Operating Expenses and Real Property
Taxes that are not speciﬁcally attributable to the Building or to any other
building or to the operation, repair and maintenance thereof, shall be equitably
allocated by Lessor to all buildings in the Project. (c) The inclusion of the
improvements, facilities and services set forth in Subparagraph 4.2(a) shall not
be deemed to impose an obligation upon Lessor to either have said improvements
or facilities or to provide those services unless the Project already has the
same, Lessor already provides the services, or Lessor has agreed elsewhere in
this Lease to provide the same or some of them. (d) Lessee's Share of Common
Area Operating Expenses is payable monthly on the same day as the Base Rent is
due hereunder. See Paragraph 54 of the Addendum. The amount of such payments
shall be based on Lessor's estimate of the annual Common Area Operating
Expenses. Within 60 days after written request (but not more than once each
year) Lessor shall deliver to Lessee a reasonably detailed statement showing
Lessee's Share of the actual Common Area Operating Expenses for the preceding
year. If Lessee's payments during such year exceed Lessee's Share, Lessor shall
credit the amount of such over-payment against Lessee's future payments of
Common Area Operating Expenses. If Lessee's payments during such year were less
than Lessee's Share, Lessee shall pay to Lessor the amount of the deﬁciency
within 30 10 days after delivery by Lessor to Lessee of the statement. The
Parties agree to resolve any dispute with regards to an over-payment or
deficiency in accordance with Section 42 of this Lease. (e) Common Area
Operating Expenses shall not include any expenses paid by any tenant directly to
third parties, or as to which Lessor is otherwise reimbursed by any third party,
other tenant, or insurance proceeds. 4.3 Payment. Lessee shall cause payment of
Rent to be received by Lessor in lawful money of the United States, without
oﬀset or deduction (except as speciﬁcally permitted in this Lease), on or before
the day on which it is due. All monetary amounts shall be rounded to the nearest
whole dollar. In the event that any invoice prepared by Lessor is inaccurate
such inaccuracy shall not constitute a waiver and Lessee shall be obligated to
pay the amount set forth in this Lease. Rent for any period during the term
hereof which is for less than one full calendar month shall be prorated based
upon the actual number of days of said month. Payment of Rent shall be made to
Lessor at its address stated herein or to such other persons or place as Lessor
may from time to time designate in writing. Acceptance of a payment which is
less than the amount then due shall not be a waiver of Lessor's rights to the
balance of such Rent, regardless of Lessor's endorsement of any check so
stating. In the event that any check, draft, or other instrument of payment
given by Lessee to Lessor is dishonored for any reason, Lessee agrees to pay to
Lessor the sum of $25 in addition to any Late Charge and Lessor, at its option,
may require all future Rent be paid by cashier's check. Payments will be applied
ﬁrst to accrued late charges and attorney's fees, second to accrued interest,
then to Base Rent and Common Area Operating Expenses, and any remaining amount
to any other outstanding charges or costs. 5. Security Deposit. Lessee shall
deposit with Lessor upon execution hereof the Security Deposit as security for
Lessee's faithful performance of its obligations under this Lease. If Lessee
fails to pay Rent, or otherwise Defaults under this Lease, Lessor may use, apply
or retain all or any portion of said Security Deposit for the payment of any
amount already due Lessor, for Rents which will be due in the future, and/ or to
reimburse or compensate Lessor for any liability, expense, loss or damage which
Lessor may suﬀer or incur by reason thereof. If Lessor uses or applies all or
any portion of the Security Deposit, Lessee shall within 10 days after written
request therefor deposit monies with Lessor suﬃcient to restore said Security
Deposit to the full amount required by this Lease. If the Base Rent increases
during the term of this Lease, Lessee shall, upon written request from Lessor,
deposit additional monies with Lessor so that the total amount of the Security
Deposit shall at all times bear the same proportion to the increased Base Rent
as the initial Security Deposit bore to the initial Base Rent. Should the Agreed
Use be amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor's reasonable judgment, to
account for any increased wear and tear that the Premises may suﬀer as a result
thereof. If a change in control of Lessee occurs during this Lease and following
such change the ﬁnancial condition of Lessee is, in Lessor's reasonable
judgment, signiﬁcantly reduced, Lessee shall deposit such additional monies with
Lessor as shall be suﬃcient to cause the Security Deposit to be at a
commercially reasonable level based on such change in ﬁnancial condition. Lessor
shall not be required to keep the Security Deposit separate from its general
accounts. Within 90 days after the expiration or termination of this Lease,
Lessor shall return that portion of the Security Deposit not used or applied by
Lessor. Lessor shall upon written request provide Lessee with an accounting
showing how that portion of the Security Deposit that was not returned was
applied. No part of the Security Deposit shall be considered to be held in
trust, to bear interest or to be prepayment for any monies to be paid by Lessee
under this Lease. THE SECURITY DEPOSIT SHALL NOT BE USED BY LESSEE IN LIEU OF
PAYMENT OF THE LAST MONTH'S RENT. 6. Use. 6.1 Use. Lessee shall use and occupy
the Premises only for the Agreed Use, or any other legal use which is reasonably
comparable thereto, and for no other purpose. Lessee shall not use or permit the
use of the Premises in a manner that is unlawful, creates damage, waste or a
nuisance, or that disturbs occupants of or causes damage to neighboring premises
or properties. Other than guide, signal and seeing eye dogs, Lessee shall not
keep or allow in the Premises any pets, animals, birds, ﬁsh, or reptiles. Lessor
shall not unreasonably withhold or delay its consent to any written request for
a modiﬁcation of the Agreed Use, so long as the same will INITIALS© 2019 AIR
CRE. All Rights Reserved. MTN-26.22, Revised 06-10-2019 INITIALS a Work Letter;
Last Edited: 1/22/2020 1:04 PMPage 4 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000005.jpg]

not impair the structural integrity of the Building or the mechanical or
electrical systems therein, and/or is not signiﬁcantly more burdensome to the
Project. If Lessor elects to withhold consent, Lessor shall within 7 days after
such request give written notiﬁcation of same, which notice shall include an
explanation of Lessor's objections to the change in the Agreed Use. 6.2
Hazardous Substances. (a) Reportable Uses Require Consent. The term "Hazardous
Substance" as used in this Lease shall mean any product, substance, or waste
whose presence, use, manufacture, disposal, transportation, or release, either
by itself or in combination with other materials expected to be on the Premises,
is either: (i) potentially injurious to the public health, safety or welfare,
the environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, by-products or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee's expense) with all
Applicable Requirements. "Reportable Use" shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be ﬁled with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, ordinary oﬃce
supplies (copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modiﬁcations (such as concrete
encasements) and/or increasing the Security Deposit. (b) Duty to Inform Lessor.
If Lessee knows, or has reasonable cause to believe, that a Hazardous Substance
has come to be located in, on, under or about the Premises, other than as
previously consented to by Lessor, Lessee shall immediately give written notice
of such fact to Lessor, and provide Lessor with a copy of any report, notice,
claim or other documentation which it has concerning the presence of such
Hazardous Substance. (c) Lessee Remediation. Lessee shall not cause or permit
any Hazardous Substance to be spilled or released in, on, under, or about the
Premises (including through the plumbing or sanitary sewer system) and shall
promptly, at Lessee's expense, comply with all Applicable Requirements and take
all investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party. (d) Lessee
Indemniﬁcation. Lessee shall indemnify, defend and hold Lessor, its agents,
employees, lenders and ground lessor, if any, harmless from and against any and
all loss of rents and/or damages, liabilities, judgments, claims, expenses,
penalties, and attorneys' and consultants' fees arising out of or involving any
Hazardous Substance brought onto the Premises by or for Lessee, or any third
party (provided, however, that Lessee shall have no liability under this Lease
with respect to underground migration of any Hazardous Substance under the
Premises from areas outside of the Project not caused or contributed to by
Lessee). Lessee's obligations shall include, but not be limited to, the eﬀects
of any contamination or injury to person, property or the environment created or
suﬀered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless speciﬁcally so agreed by Lessor in
writing at the time of such agreement. (e) Lessor Indemniﬁcation. Except as
otherwise provided in paragraph 8.7, Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which are suﬀered as a direct result of Hazardous Substances on
the Premises prior to Lessee taking possession or which are caused by the gross
negligence or willful misconduct of Lessor, its agents or employees. Lessor's
obligations, as and when required by the Applicable Requirements, shall include,
but not be limited to, the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. (f) Investigations and Remediations. Lessor shall retain the
responsibility and pay for any investigations or remediation measures required
by governmental entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to the Lessee taking possession,
unless such remediation measure is required as a result of Lessee's use
(including "Alterations", as deﬁned in paragraph 7.3(a) below) of the Premises,
in which event Lessee shall be responsible for such payment. Lessee shall
cooperate fully in any such activities at the request of Lessor, including
allowing Lessor and Lessor's agents to have reasonable access to the Premises at
reasonable times in order to carry out Lessor's investigative and remedial
responsibilities. (g) Lessor Termination Option. If a Hazardous Substance
Condition (see Paragraph 9.1(e)) occurs during the term of this Lease, unless
Lessee is legally responsible therefor (in which case Lessee shall make the
investigation and remediation thereof required by the Applicable Requirements
and this Lease shall continue in full force and eﬀect, but subject to Lessor's
rights under Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor's option,
either (i) investigate and remediate such Hazardous Substance Condition, if
required, as soon as reasonably possible at Lessor's expense, in which event
this Lease shall continue in full force and eﬀect, or (ii) if the estimated cost
to remediate such condition exceeds 12 times the then monthly Base Rent or $100,
000, whichever is greater, give written notice to Lessee, within 30 days after
receipt by Lessor of knowledge of the occurrence of such Hazardous Substance
Condition, of Lessor's desire to terminate this Lease as of the date 60 days
following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee's commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100, 000, whichever is greater. Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within 30
days following such commitment. In such event, this Lease shall continue in full
force and eﬀect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date speciﬁed in Lessor's
notice of termination. 6.3 Lessee's Compliance with Applicable Requirements.
Except as otherwise provided in this Lease, Lessee shall, at Lessee's sole
expense, fully, diligently and in a timely manner, materially comply with all
Applicable Requirements, the requirements of any applicable ﬁre insurance
underwriter or rating bureau, and the recommendations of Lessor's engineers
and/or consultants which relate in any manner to the Premises, without regard to
whether said Applicable Requirements are now in eﬀect or become eﬀective after
the Start Date. Lessee shall, within 10 days after receipt of Lessor's written
request, provide Lessor with copies of all permits and other documents, and
other information evidencing Lessee's compliance with any Applicable
Requirements speciﬁed by Lessor, and shall immediately upon receipt, notify
Lessor in writing (with copies of any documents involved) of any threatened or
actual claim, notice, citation, warning, complaint or report pertaining to or
involving the failure of Lessee or the Premises to comply with any Applicable
Requirements. Likewise, Lessee shall immediately give written notice to Lessor
of: (i) any water damage to the Premises and any suspected seepage, pooling,
dampness or other condition conducive to the production of mold; or (ii) any
mustiness or other odors that might indicate the presence of mold in the
Premises. INITIALS© 2019 AIR CRE. All Rights Reserved. MTN-26.22, Revised
06-10-2019 INITIALS a Work Letter; Last Edited: 1/22/2020 1:04 PMPage 5 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000006.jpg]

6.4 Inspection; Compliance. Lessor and Lessor's "Lender" (as deﬁned in Paragraph
30) and consultants authorized by Lessor shall have the right to enter into
Premises at any time, in the case of an emergency, and otherwise at reasonable
times after reasonable notice, for the purpose of inspecting and/or testing the
condition of the Premises and/or for verifying compliance by Lessee with this
Lease. The cost of any such inspections shall be paid by Lessor, unless a
violation of Applicable Requirements, or a Hazardous Substance Condition (see
Paragraph 9.1) is found to exist or be imminent, or the inspection is requested
or ordered by a governmental authority. In such case, Lessee shall upon request
reimburse Lessor for the cost of such inspection, so long as such inspection is
reasonably related to the violation or contamination. In addition, Lessee shall
provide copies of all relevant material safety data sheets (MSDS) to Lessor
within 10 days of the receipt of written request therefor. Lessee acknowledges
that any failure on its part to allow such inspections or testing will expose
Lessor to risks and potentially cause Lessor to incur costs not contemplated by
this Lease, the extent of which will be extremely diﬃcult to ascertain.
Accordingly, should the Lessee fail to allow such inspections and/or testing in
a timely fashion the Base Rent shall be automatically increased, without any
requirement for notice to Lessee, by an amount equal to 10% of the then existing
Base Rent or $100, whichever is greater for the remainder to the Lease. The
Parties agree that such increase in Base Rent represents fair and reasonable
compensation for the additional risk/costs that Lessor will incur by reason of
Lessee's failure to allow such inspection and/or testing. Such increase in Base
Rent shall in no event constitute a waiver of Lessee's Default or Breach with
respect to such failure nor prevent the exercise of any of the other rights and
remedies granted hereunder. 7. Maintenance; Repairs; Utility Installations;
Trade Fixtures and Alterations. 7.1 Lessee's Obligations. (a) In General.
Subject to the provisions of Paragraph 2.2 (Condition), 2.3 (Compliance), 6.3
(Lessee's Compliance with Applicable Requirements), 7.2 (Lessor's Obligations),
9 (Damage or Destruction), and 14 (Condemnation), Lessee shall, at Lessee's sole
expense, keep the Premises, Utility Installations (intended for Lessee's
exclusive use, no matter where located), and Alterations in good order,
condition and repair (whether or not the portion of the Premises requiring
repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee's use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, ﬁxtures, interior walls, interior surfaces of exterior walls,
ceilings, ﬂoors, windows, doors, plate glass, and skylights but excluding any
items which are the responsibility of Lessor pursuant to Paragraph 7.2. Lessee,
in keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices, speciﬁcally including the procurement and
maintenance of the service contracts required by Paragraph 7.1(b) below.
Lessee's obligations shall include restorations, replacements or renewals when
necessary to keep the Premises and all improvements thereon or a part thereof in
good order, condition and state of repair. (b) Service Contracts. Lessee shall,
at Lessee's sole expense, procure and maintain contracts, with copies to Lessor,
in customary form and substance for, and with contractors specializing and
experienced in the maintenance of the following equipment and improvements, if
any, if and when installed on the Premises: (i) HVAC equipment, (ii) boiler and
pressure vessels, and (iii) clariﬁers. However, Lessor reserves the right, upon
notice to Lessee, to procure and maintain any or all of such service contracts,
and Lessee shall reimburse Lessor, upon demand, for the cost thereof. (c)
Failure to Perform. If Lessee fails to perform Lessee's obligations under this
Paragraph 7.1, Lessor may enter upon the Premises after 10 days' prior written
notice to Lessee (except in the case of an emergency, in which case no notice
shall be required), perform such obligations on Lessee's behalf, and put the
Premises in good order, condition and repair, and Lessee shall promptly pay to
Lessor a sum equal to 115% of the cost thereof. (d) Replacement. Subject to
Lessee's indemniﬁcation of Lessor as set forth in Paragraph 8.7 below, and
without relieving Lessee of liability resulting from Lessee's failure to
exercise and perform good maintenance practices, if an item described in
Paragraph 7.1(b) cannot be repaired other than at a cost which is in excess of
50% of the cost of replacing such item, then such item shall be replaced by
Lessor, and the cost thereof shall be prorated between the Parties and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease, on the date on which Base Rent is due, an amount equal to the
product of multiplying the cost of such replacement by a fraction, the numerator
of which is one, and the denominator of which is 144 (ie. 1/144th of the cost
per month). Lessee shall pay Interest on the unamortized balance but may prepay
its obligation at any time. 7.2 Lessor's Obligations. Subject to the provisions
of Paragraphs 2.2 (Condition), 2.3 (Compliance), 4.2 (Common Area Operating
Expenses), 6 (Use), 7.1 (Lessee's Obligations), 9 (Damage or Destruction) and 14
(Condemnation), Lessor, subject to reimbursement pursuant to Paragraph 4.2,
shall keep in good order, condition and repair the foundations, exterior walls,
structural condition of interior bearing walls, exterior roof, ﬁre sprinkler
system, Common Area ﬁre alarm and/or smoke detection systems, ﬁre hydrants,
parking lots, walkways, parkways, driveways, landscaping, fences, signs and
utility systems serving the Common Areas and all parts thereof, as well as
providing the services for which there is a Common Area Operating Expense
pursuant to Paragraph 4.2. Lessor shall not be obligated to paint the exterior
or interior surfaces of exterior walls nor shall Lessor be obligated to
maintain, repair or replace windows, doors or plate glass of the Premises. 7.3
Utility Installations; Trade Fixtures; Alterations. (a) Deﬁnitions. The term
"Utility Installations" refers to all ﬂoor and window coverings, air and/or
vacuum lines, power panels, electrical distribution, security and ﬁre protection
systems, communication cabling, lighting ﬁxtures, HVAC equipment, plumbing, and
fencing in or on the Premises. The term "Trade Fixtures" shall mean Lessee's
machinery and equipment that can be removed without doing material damage to the
Premises. The term "Alterations" shall mean any modiﬁcation of the improvements,
other than Utility Installations or Trade Fixtures, whether by addition or
deletion. "Lessee Owned Alterations and/or Utility Installations" are deﬁned as
Alterations and/or Utility Installations made by Lessee that are not yet owned
by Lessor pursuant to Paragraph 7.4(a). (b) Consent. Lessee shall not make any
Alterations or Utility Installations to the Premises without Lessor's prior
written consent. Lessee may, however, make non-structural Alterations or Utility
Installations to the interior of the Premises (excluding the roof) without such
consent but upon notice to Lessor, as long as they are not visible from the
outside, do not involve puncturing, relocating or removing the roof or any
existing walls, will not aﬀect the electrical, plumbing, HVAC, and/or life
safety systems, do not trigger the requirement for additional modiﬁcations
and/or improvements to the Premises resulting from Applicable Requirements, such
as compliance with Title 24, and/or life safety systems, and the cumulative cost
thereof during this Lease as extended does not exceed a sum equal to 3 month's
Base Rent in the aggregate or a sum equal to one month's Base Rent in any one
year. Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee's: (i)
acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and speciﬁcations prior to commencement
of the work, and (iii) compliance with all conditions of said permits and other
Applicable Requirements in a prompt and expeditious manner. Any Alterations or
Utility Installations shall be performed in a workmanlike manner with good and
suﬃcient materials. Lessee shall promptly upon completion furnish Lessor with
as-built plans and speciﬁcations. For work which costs an amount in excess of
one month's Base Rent, Lessor may condition its consent upon Lessee providing a
lien and completion bond in an amount equal to 150% of the estimated cost of
such Alteration or Utility Installation and/or upon Lessee's posting an
additional Security Deposit with Lessor. (c) Liens; Bonds. Except to the extent
applicable to the Improvements made by Lessor on behalf of Lessee as set forth
in Paragraph 58 of the Addendum, Lessee shall pay, when due, all claims for
labor or materials furnished or alleged to have been furnished to or for Lessee
at or for use on the Premises, which claims are or may be secured by any
mechanic's or materialmen's lien against the Premises or any interest therein.
Lessee shall give Lessor not less than 10 days notice prior to the commencement
of any work in, on or about the Premises, and Lessor shall have the right to
post notices of non-responsibility. If Lessee shall contest INITIALS© 2019 AIR
CRE. All Rights Reserved. MTN-26.22, Revised 06-10-2019 INITIALS a Work Letter;
Last Edited: 1/22/2020 1:04 PMPage 6 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000007.jpg]

the validity of any such lien, claim or demand, then Lessee shall, at its sole
expense defend and protect itself, Lessor and the Premises against the same and
shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof. If Lessor shall require, Lessee shall furnish a
surety bond in an amount equal to 150% of the amount of such contested lien,
claim or demand, indemnifying Lessor against liability for the same. If Lessor
elects to participate in any such action, Lessee shall pay Lessor's attorneys'
fees and costs. 7.4 Ownership; Removal; Surrender; and Restoration. (a)
Ownership. Subject to Lessor's right to require removal or elect ownership as
hereinafter provided, all Alterations and Utility Installations made by Lessee
shall be the property of Lessee, but considered a part of the Premises. Lessor
may, at any time, elect in writing to be the owner of all or any speciﬁed part
of the Lessee Owned Alterations and Utility Installations. Unless otherwise
instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations and Utility
Installations shall, at the expiration or termination of this Lease, become the
property of Lessor and be surrendered by Lessee with the Premises. (b) Removal.
By delivery to Lessee of written notice from Lessor not earlier than 90 and not
later than 30 days prior to the end of the term of this Lease, Lessor may
require that any or all Lessee Owned Alterations or Utility Installations be
removed by the expiration or termination of this Lease. Lessor may require the
removal at any time of all or any part of any Lessee Owned Alterations or
Utility Installations made without the required consent. (c) Surrender;
Restoration. Lessee shall surrender the Premises by the Expiration Date or any
earlier termination date, with all of the improvements, parts and surfaces
thereof broom clean and free of debris, and in good operating order, condition
and state of repair, ordinary wear and tear excepted. "Ordinary wear and tear"
shall not include any damage or deterioration that would have been prevented by
good maintenance practice. Notwithstanding the foregoing and the provisions of
Paragraph 7.1(a), if the Lessee occupies the Premises for 12 months or less,
then Lessee shall surrender the Premises in the same condition as delivered to
Lessee on the Start Date with NO allowance for ordinary wear and tear. Lessee
shall repair any damage occasioned by the installation, maintenance or removal
of Trade Fixtures, Lessee owned Alterations and/or Utility Installations,
furnishings, and equipment as well as the removal of any storage tank installed
by or for Lessee. Except to the extent brought onto the Premises by Lessor in
connection with the Improvements in Exhibit 4, Lessee shall also remove from the
Premises any and all Hazardous Substances brought onto the Premises by or for
Lessee, or any third party (except Hazardous Substances which were deposited via
underground migration from areas outside of the Project) to the level speciﬁed
in Applicable Requirements. Trade Fixtures shall remain the property of Lessee
and shall be removed by Lessee. Any personal property of Lessee not removed on
or before the Expiration Date or any earlier termination date shall be deemed to
have been abandoned by Lessee and may be disposed of or retained by Lessor as
Lessor may desire. The failure by Lessee to timely vacate the Premises pursuant
to this Paragraph 7.4(c) without the express written consent of Lessor shall
constitute a holdover under the provisions of Paragraph 26 below. 8. Insurance;
Indemnity. 8.1 Payment of Premiums. The cost of the premiums for the insurance
policies required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a)
and 8.3(b), shall be a Common Area Operating Expense. Premiums for policy
periods commencing prior to, or extending beyond, the term of this Lease shall
be prorated to coincide with the corresponding Start Date or Expiration Date.
8.2 Liability Insurance. (a) Carried by Lessee. Lessee shall obtain and keep in
force a Commercial General Liability policy of insurance protecting Lessee and
Lessor as an additional insured against claims for bodily injury, personal
injury and property damage based upon or arising out of the ownership, use,
occupancy or maintenance of the Premises and all areas appurtenant thereto. Such
insurance shall be on an occurrence basis providing single limit coverage in an
amount not less than $1, 000, 000 per occurrence with an annual aggregate of not
less than $2, 000, 000. Lessee shall add Lessor as an additional insured by
means of an endorsement at least as broad as the Insurance Service
Organization's "Additional Insured-Managers or Lessors of Premises" Endorsement.
The policy shall not contain any intra-insured exclusions as between insured
persons or organizations, but shall include coverage for liability assumed under
this Lease as an "insured contract" for the performance of Lessee's indemnity
obligations under this Lease. The limits of said insurance shall not, however,
limit the liability of Lessee nor relieve Lessee of any obligation hereunder.
Lessee shall provide an endorsement on its liability policy(ies) which provides
that its insurance shall be primary to and not contributory with any similar
insurance carried by Lessor, whose insurance shall be considered excess
insurance only. (b) Carried by Lessor. Lessor shall maintain liability insurance
as described in Paragraph 8.2(a), in addition to, and not in lieu of, the
insurance required to be maintained by Lessee. Lessee shall not be named as an
additional insured therein. 8.3 Property Insurance - Building, Improvements and
Rental Value. (a) Building and Improvements. Lessor shall obtain and keep in
force a policy or policies of insurance in the name of Lessor, with loss payable
to Lessor, any ground-lessor, and to any Lender insuring loss or damage to the
Premises. The amount of such insurance shall be equal to the full insurable
replacement cost of the Premises, as the same shall exist from time to time, or
the amount required by any Lender, but in no event more than the commercially
reasonable and available insurable value thereof. Lessee Owned Alterations and
Utility Installations, Trade Fixtures, and Lessee's personal property shall be
insured by Lessee not by Lessor. If the coverage is available and commercially
appropriate, such policy or policies shall insure against all risks of direct
physical loss or damage (except the perils of ﬂood and/or earthquake unless
required by a Lender), including coverage for debris removal and the enforcement
of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and inﬂation
guard protection causing an increase in the annual property insurance coverage
amount by a factor of not less than the adjusted U.S. Department of Labor
Consumer Price Index for All Urban Consumers for the city nearest to where the
Premises are located. If such insurance coverage has a deductible clause, the
deductible amount shall not exceed $5, 000 per occurrence. (b) Rental Value.
Lessor shall also obtain and keep in force a policy or policies in the name of
Lessor with loss payable to Lessor and any Lender, insuring the loss of the full
Rent for one year with an extended period of indemnity for an additional 180
days ("Rental Value insurance"). Said insurance shall contain an agreed
valuation provision in lieu of any coinsurance clause, and the amount of
coverage shall be adjusted annually to reﬂect the projected Rent otherwise
payable by Lessee, for the next 12 month period. (c) Adjacent Premises. Lessee
shall pay for any increase in the premiums for the property insurance of the
Building and for the Common Areas or other buildings in the Project if said
increase is directly caused by Lessee's acts, omissions, use or occupancy of the
Premises. (d) Lessee's Improvements. Since Lessor is the Insuring Party, Lessor
shall not be required to insure Lessee Owned Alterations and Utility
Installations unless the item in question has become the property of Lessor
under the terms of this Lease. 8.4 Lessee's Property; Business Interruption
Insurance; Worker's Compensation Insurance. (a) Property Damage. Lessee shall
obtain and maintain insurance coverage on all of Lessee's personal property,
Trade Fixtures, and Lessee Owned Alterations and Utility Installations. Such
insurance shall be full replacement cost coverage with a deductible of not to
exceed $5, 000 1, 000 per occurrence. The proceeds from any such insurance shall
be used by Lessee for the replacement of personal property, Trade Fixtures and
Lessee Owned Alterations and Utility Installations. (b) Business Interruption.
Lessee shall obtain and maintain loss of income and extra expense insurance in
amounts as will reimburse Lessee for direct or indirect loss of earnings
attributable to all perils commonly insured against by prudent lessees in the
business of Lessee or attributable to prevention of access to the Premises as a
result of such perils. INITIALS© 2019 AIR CRE. All Rights Reserved. MTN-26.22,
Revised 06-10-2019 INITIALS a Work Letter; Last Edited: 1/22/2020 1:04 PMPage 7
of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000008.jpg]

(c) Worker's Compensation Insurance. Lessee shall obtain and maintain Worker's
Compensation Insurance in such amount as may be required by Applicable
Requirements. Such policy shall include a 'Waiver of Subrogation' endorsement.
Lessee shall provide Lessor with a copy of such endorsement along with the
certiﬁcate of insurance or copy of the policy required by paragraph 8.5. (d) No
Representation of Adequate Coverage. Lessor makes no representation that the
limits or forms of coverage of insurance speciﬁed herein are adequate to cover
Lessee's property, business operations or obligations under this Lease; provided
however, that the limits and forms of coverage of insurance shall be reasonable
and commensurate with the type of Premises, Building, and Unit which is the
subject of this Lease. 8.5 Insurance Policies. Insurance required herein shall
be by companies maintaining during the policy term a "General Policyholders
Rating" of at least A-, VII, as set forth in the most current issue of "Best's
Insurance Guide", or such other rating as may be required by a Lender. Lessee
shall not do or permit to be done anything which invalidates the required
insurance policies. Lessee shall, prior to the Start Date, deliver to Lessor
certiﬁed copies of policies of such insurance or certiﬁcates with copies of the
required endorsements evidencing the existence and amounts of the required
insurance. No such policy shall be cancelable or subject to material modiﬁcation
except after 20 30 days prior written notice to Lessor. Lessee shall, at least
10 days prior to the expiration of such policies, furnish Lessor with evidence
of renewals or "insurance binders" evidencing renewal thereof, or Lessor may
increase his liability insurance coverage and charge the cost thereof to Lessee,
which amount shall be payable by Lessee to Lessor upon demand. Such policies
shall be for a term of at least one year, or the length of the remaining term of
this Lease, whichever is less. If either Party shall fail to procure and
maintain the insurance required to be carried by it, the other Party may, but
shall not be required to, procure and maintain the same. 8.6 Waiver of
Subrogation. Without aﬀecting any other rights or remedies, Lessee and Lessor
each hereby release and relieve the other, and waive their entire right to
recover damages against the other, for loss of or damage to its property arising
out of or incident to the perils required to be insured against herein. The
eﬀect of such releases and waivers is not limited by the amount of insurance
carried or required, or by any deductibles applicable hereto. The Parties agree
to have their respective property damage insurance carriers waive any right to
subrogation that such companies may have against Lessor or Lessee, as the case
may be, so long as the insurance is not invalidated thereby. 8.7 Indemnity.
Except for Lessor's gross negligence or willful misconduct, Lessee shall
indemnify, protect, defend and hold harmless the Premises, Lessor and its
agents, Lessor's master or ground lessor, partners and Lenders, from and against
any and all claims, loss of rents and/or damages, liens, judgments, penalties,
attorneys' and consultants' fees, expenses and/or liabilities arising out of,
involving, or in connection with, a Breach of the Lease by Lessee and/or the use
and/or occupancy of the Premises and/or Project by Lessee and/or by Lessee's
employees, contractors or invitees . If any action or proceeding is brought
against Lessor by reason of any of the foregoing matters, Lessee shall upon
notice defend the same at Lessee's expense by counsel reasonably satisfactory to
Lessor and Lessor shall cooperate with Lessee in such defense. Lessor need not
have ﬁrst paid any such claim in order to be defended or indemniﬁed. 8.8
Exemption of Lessor and its Agents from Liability. Notwithstanding Except to the
extent caused by the negligence or breach of this Lease by Lessor or its agents,
neither Lessor nor its agents shall be liable under any circumstances for: (i)
injury or damage to the person or goods, wares, merchandise or other property of
Lessee, Lessee's employees, contractors, invitees, customers, or any other
person in or about the Premises, whether such damage or injury is caused by or
results from ﬁre, steam, electricity, gas, water or rain, indoor air quality,
the presence of mold or from the breakage, leakage, obstruction or other defects
of pipes, ﬁre sprinklers, wires, appliances, plumbing, HVAC or lighting ﬁxtures,
or from any other cause, whether the said injury or damage results from
conditions arising upon the Premises or upon other portions of the Building, or
from other sources or places, (ii) any damages arising from any act or neglect
of any other tenant of Lessor or from the failure of Lessor or its agents to
enforce the provisions of any other lease in the Project, or (iii) injury to
Lessee's business or for any loss of income or proﬁt therefrom. Instead, it is
intended that Lessee's sole recourse in the event of such damages or injury be
to ﬁle a claim on the insurance policy(ies) that Lessee is required to maintain
pursuant to the provisions of paragraph 8. 8.9 Intentionally Deleted. Failure to
Provide Insurance. Lessee acknowledges that any failure on its part to obtain or
maintain the insurance required herein will expose Lessor to risks and po te nti
a ll y cause Lessor to incur costs not contemplated by this Lease, the extent of
which will be extremely di ﬃ c ul t to ascertain. Accordingly, for any month or
po rti o n thereof that Lessee does not maintain the required insurance and/or
does not provide Lessor with the required binders or c er tiﬁ c ate s evidencing
the existence of the required insurance, the Base Rent shall be a u to m ati ca
l ly increased, without any requirement for n oti c e to Lessee, by an amount
equal to 10% of the then exi s ting Base Rent or $100, whichever is greater. The
p ar ti es agree that such increase in Base Rent represents fair and reasonable
co mp en s ati on for the a d di tio na l risk/costs that Lessor will incur by
reason of Lessee's failure to maintain the required insurance. Such increase in
Base Rent shall in no event c ons ti tute a waiver of Lessee's Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any of the other rights and remedies granted hereunder, nor relieve Lessee of
its o bl i gati on to maintain the insurance s p ec i ﬁ e d in this Lease. 9.
Damage or Destruction. 9.1 Deﬁnitions. (a) "Premises Partial Damage" shall mean
damage or destruction to the improvements on the Premises, other than Lessee
Owned Alterations and Utility Installations, which can reasonably be repaired in
3 months or less from the date of the damage or destruction, and the cost
thereof does not exceed a sum equal to 6 month's Base Rent. Lessor shall notify
Lessee in writing within 30 days from the date of the damage or destruction as
to whether or not the damage is Partial or Total. (b) "Premises Total
Destruction" shall mean damage or destruction to the improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which cannot reasonably be repaired in 3 months or less from the
date of the damage or destruction and/or the cost thereof exceeds a sum equal to
6 month's Base Rent. Lessor shall notify Lessee in writing within 30 days from
the date of the damage or destruction as to whether or not the damage is Partial
or Total. (c) "Insured Loss" shall mean damage or destruction to improvements on
the Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved. (d) "Replacement Cost" shall mean the cost to
repair or rebuild the improvements owned by Lessor at the time of the occurrence
to their condition existing immediately prior thereto, including demolition,
debris removal and upgrading required by the operation of Applicable
Requirements, and without deduction for depreciation. (e) "Hazardous Substance
Condition" shall mean the occurrence or discovery of a condition involving the
presence of, or a contamination by, a Hazardous Substance, in, on, or under the
Premises which requires restoration. 9.2 Partial Damage - Insured Loss. If a
Premises Partial Damage that is an Insured Loss occurs, then Lessor shall, at
Lessor's expense, repair such damage (but not Lessee's Trade Fixtures or Lessee
Owned Alterations and Utility Installations) as soon as reasonably possible and
this Lease shall continue in full force and eﬀect; provided, however, that
Lessee shall, at Lessor's election, make the repair of any damage or destruction
the total cost to repair of which is $10, 000 or less, and, in such event,
Lessor shall make any applicable insurance proceeds available to Lessee on a
reasonable basis for that purpose. Notwithstanding the foregoing, if the
required insurance was not in force or the insurance proceeds are not suﬃcient
to eﬀect such repair, the Insuring Party shall promptly contribute the shortage
in proceeds as and when required to complete said repairs. In the event,
however, such shortage was due to the fact that, by reason of the unique nature
of the improvements, full replacement cost insurance coverage was not
commercially reasonable and available, Lessor shall have no obligation to pay
for the shortage in insurance proceeds or to INITIALS© 2019 AIR CRE. All Rights
Reserved. MTN-26.22, Revised 06-10-2019 INITIALS a Work Letter; Last Edited:
1/22/2020 1:04 PMPage 8 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000009.jpg]

fully restore the unique aspects of the Premises unless Lessee provides Lessor
with the funds to cover same, or adequate assurance thereof, within 10 days
following receipt of written notice of such shortage and request therefor. If
Lessor receives said funds or adequate assurance thereof within said 10 day
period, the party responsible for making the repairs shall complete them as soon
as reasonably possible and this Lease shall remain in full force and eﬀect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and eﬀect, or (ii)
have this Lease terminate 30 days thereafter. Lessee shall not be entitled to
reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to ﬂood or earthquake shall be subject
to Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party. 9.3 Partial Damage - Uninsured Loss. If a Premises
Partial Damage that is not an Insured Loss occurs, unless caused by a negligent
or willful act of Lessee (in which event Lessee shall make the repairs at
Lessee's expense), Lessor may either: (i) repair such damage as soon as
reasonably possible at Lessor's expense (subject to reimbursement pursuant to
Paragraph 4.2), in which event this Lease shall continue in full force and
eﬀect, or (ii) terminate this Lease by giving written notice to Lessee within 30
days after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be eﬀective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee's commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and eﬀect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date speciﬁed in the termination notice. 9.4 Total
Destruction. Notwithstanding any other provision hereof, if a Premises Total
Destruction occurs, this Lease shall terminate 60 days following such
Destruction. If the damage or destruction was caused by the gross negligence or
willful misconduct of Lessee, Lessor shall have the right to recover Lessor's
damages from Lessee, except as provided in Paragraph 8.6. 9.5 Damage Near End of
Term. If at any time during the last 6 months of this Lease there is damage for
which the cost to repair exceeds one month's Base Rent, whether or not an
Insured Loss, Lessor may terminate this Lease eﬀective 60 days following the
date of occurrence of such damage by giving a written termination notice to
Lessee within 30 days after the date of occurrence of such damage.
Notwithstanding the foregoing, if Lessee at that time has an exercisable option
to extend this Lease or to purchase the Premises, then Lessee may preserve this
Lease by, (a) exercising such option and (b) providing Lessor with any shortage
in insurance proceeds (or adequate assurance thereof) needed to make the repairs
on or before the earlier of (i) the date which is 10 days after Lessee's receipt
of Lessor's written notice purporting to terminate this Lease, or (ii) the day
prior to the date upon which such option expires. If Lessee duly exercises such
option during such period and provides Lessor with funds (or adequate assurance
thereof) to cover any shortage in insurance proceeds, Lessor shall, at Lessor's
commercially reasonable expense, repair such damage as soon as reasonably
possible and this Lease shall continue in full force and eﬀect. If Lessee fails
to exercise such option and provide such funds or assurance during such period,
then this Lease shall terminate on the date speciﬁed in the termination notice
and Lessee's option shall be extinguished. 9.6 Abatement of Rent; Lessee's
Remedies. (a) Abatement. In the event of Premises Partial Damage or Premises
Total Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee's use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein. (b) Remedies. If Lessor is obligated to
repair or restore the Premises and does not commence, in a substantial and
meaningful way, such repair or restoration within 90 days after such obligation
shall accrue, Lessee may, at any time prior to the commencement of such repair
or restoration, give written notice to Lessor and to any Lenders of which Lessee
has actual notice, of Lessee's election to terminate this Lease on a date not
less than 60 days following the giving of such notice. If Lessee gives such
notice and such repair or restoration is not commenced within 30 days
thereafter, this Lease shall terminate as of the date speciﬁed in said notice.
If the repair or restoration is commenced within such 30 days, this Lease shall
continue in full force and eﬀect. "Commence" shall mean either the unconditional
authorization of the preparation of the required plans, or the beginning of the
actual work on the Premises, whichever ﬁrst occurs. 9.7 Termination; Advance
Payments. Upon termination of this Lease pursuant to Paragraph 6.2(g) or
Paragraph 9, an equitable adjustment shall be made concerning advance Base Rent
and any other advance payments made by Lessee to Lessor. Lessor shall, in
addition, return to Lessee so much of Lessee's Security Deposit as has not been,
or is not then required to be, used by Lessor. 10. Real Property Taxes. 10.1
Deﬁnition. As used herein, the term "Real Property Taxes" shall include any form
of assessment; real estate, general, special, ordinary or extraordinary, or
rental levy or tax (other than inheritance, personal income or estate taxes);
improvement bond; and/or license fee imposed upon or levied against any legal or
equitable interest of Lessor in the Project, Lessor's right to other income
therefrom, and/or Lessor's business of leasing, by any authority having the
direct or indirect power to tax and where the funds are generated with reference
to the Project address. The term "Real Property Taxes" shall also include any
tax, fee, levy, assessment or charge, or any increase therein: (i) imposed by
reason of events occurring during the term of this Lease, including but not
limited to, a change in the ownership of the Project, (ii) a change in the
improvements thereon, and/or (iii) levied or assessed on machinery or equipment
provided by Lessor to Lessee pursuant to this Lease. In calculating Real
Property Taxes for any calendar year, the Real Property Taxes for any real
estate tax year shall be included in the calculation of Real Property Taxes for
such calendar year based upon the number of days which such calendar year and
tax year have in common. 10.2 Payment of Taxes. Except as otherwise provided in
Paragraph 10.3, Lessor shall pay the Real Property Taxes applicable to the
Project, and said payments shall be included in the calculation of Common Area
Operating Expenses in accordance with the provisions of Paragraph 4.2. 10.3
Additional Improvements. Common Area Operating Expenses shall not include Real
Property Taxes speciﬁed in the tax assessor's records and work sheets as being
caused by additional improvements placed upon the Project by other lessees or by
Lessor for the exclusive enjoyment of such other lessees. Notwithstanding
Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at the time Common
Area Operating Expenses are payable under Paragraph 4.2, the entirety of any
increase in Real Property Taxes if assessed solely by reason of Alterations,
Trade Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee's request or by reason of any alterations or improvements to the Premises
made by Lessor subsequent to the execution of this Lease by the Parties. 10.4
Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor's work sheets or such other information as
may be reasonably available. Lessor's reasonable determination thereof, in good
faith, shall be conclusive. 10.5 Personal Property Taxes. Lessee shall pay prior
to delinquency all taxes assessed against and levied upon Lessee Owned
Alterations and Utility Installations, Trade Fixtures, furnishings, equipment
and all personal property of Lessee contained in the Premises. When possible,
Lessee shall cause its Lessee Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Lessor. If INITIALS© 2019 AIR
CRE. All Rights Reserved. MTN-26.22, Revised 06-10-2019 INITIALS a Work Letter;
Last Edited: 1/22/2020 1:04 PMPage 9 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000010.jpg]

any of Lessee's said property shall be assessed with Lessor's real property,
Lessee shall pay Lessor the taxes attributable to Lessee's property within 10
days after receipt of a written statement setting forth the taxes applicable to
Lessee's property. 11. Utilities and Services. Lessee shall pay for all water,
gas, heat, light, power, telephone, trash disposal and other utilities and
services supplied to the Premises, together with any taxes thereon.
Notwithstanding the provisions of Paragraph 4.2, if at any time in Lessor's sole
judgment, Lessor determines that Lessee is using a disproportionate amount of
water, electricity or other commonly metered utilities, or that Lessee is
generating such a large volume of trash as to require an increase in the size of
the trash receptacle and/or an increase in the number of times per month that it
is emptied, then Lessor may increase Lessee's Base Rent by an amount equal to
such increased costs. There shall be no abatement of Rent and Lessor shall not
be liable in any respect whatsoever for the inadequacy, stoppage, interruption
or discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor's reasonable control or
in cooperation with governmental request or directions. Within ﬁfteen days of
Lessor’s written request, Lessee agrees to deliver to Lessor such information,
documents and/or authorization as Lessor needs in order for Lessor to comply
with new or existing Applicable Requirements relating to commercial building
energy usage, ratings, and/or the reporting thereof. 12. Assignment and
Subletting. 12.1 Lessor's Consent Required. (a) Lessee shall not voluntarily or
by operation of law assign, transfer, mortgage or encumber (collectively,
"assign or assignment") or sublet all or any part of Lessee's interest in this
Lease or in the Premises without Lessor's prior written consent. (b) Unless
Lessee is a corporation and its stock is publicly traded on a national stock
exchange, a change in the control of Lessee shall constitute an assignment
requiring consent. The transfer, on a cumulative basis, of 25% or more of the
voting control of Lessee shall constitute a change in control for this purpose.
(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, ﬁnancing, transfer, leveraged
buy-out or otherwise), whether or not a formal assignment or hypothecation of
this Lease or Lessee's assets occurs, which results or will result in a
reduction of the Net Worth of Lessee by an amount greater than 25% of such Net
Worth as it was represented at the time of the execution of this Lease or at the
time of the most recent assignment to which Lessor has consented, or as it
exists immediately prior to said transaction or transactions constituting such
reduction, whichever was or is greater, shall be considered an assignment of
this Lease to which Lessor may withhold its consent. "Net Worth of Lessee" shall
mean the net worth of Lessee (excluding any guarantors) established under
generally accepted accounting principles. (d) An assignment or subletting
without consent shall, at Lessor's option, be a Default curable after notice per
Paragraph 13.1(d), or a noncurable Breach without the necessity of any notice
and grace period. If Lessor elects to treat such unapproved assignment or
subletting as a noncurable Breach, Lessor may either: (i) terminate this Lease,
or (ii) upon 30 days written notice, increase the monthly Base Rent to 110% of
the Base Rent then in eﬀect. Further, in the event of such Breach and rental
adjustment, (i) the purchase price of any option to purchase the Premises held
by Lessee shall be subject to similar adjustment to 110% of the price previously
in eﬀect, and (ii) all ﬁxed and non-ﬁxed rental adjustments scheduled during the
remainder of the Lease term shall be increased to 110% of the scheduled adjusted
rent. (e) Lessee's remedy for any breach of Paragraph 12.1 by Lessor shall be
limited to compensatory damages and/or injunctive relief. (f) Lessor may
reasonably withhold consent to a proposed assignment or subletting if Lessee is
in Default at the time consent is requested. (g) Notwithstanding the foregoing,
allowing a de minimis portion of the Premises, ie. 20 square feet or less, to be
used by a third party vendor in connection with the installation of a vending
machine or payphone shall not constitute a subletting. 12.2 Terms and Conditions
Applicable to Assignment and Subletting. (a) Regardless of Lessor's consent, no
assignment or subletting shall : (i) be eﬀective without the express written
assumption by such assignee or sublessee of the obligations of Lessee under this
Lease, (ii) release Lessee of any obligations hereunder, or (iii) alter the
primary liability of Lessee for the payment of Rent or for the performance of
any other obligations to be performed by Lessee. (b) Lessor may accept Rent or
performance of Lessee's obligations from any person other than Lessee pending
approval or disapproval of an assignment. Neither a delay in the approval or
disapproval of such assignment nor the acceptance of Rent or performance shall
constitute a waiver or estoppel of Lessor's right to exercise its remedies for
Lessee's Default or Breach. (c) Lessor's consent to any assignment or subletting
shall not constitute a consent to any subsequent assignment or subletting. (d)
In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee's obligations under this Lease, including any assignee or sublessee,
without ﬁrst exhausting Lessor's remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor. (e) Each request
for consent to an assignment or subletting shall be in writing, accompanied by
information relevant to Lessor's determination as to the ﬁnancial and
operational responsibility and appropriateness of the proposed assignee or
sublessee, including but not limited to the intended use and/or required
modiﬁcation of the Premises, if any, together with a fee of $500 as
consideration for Lessor's considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36) (f) Any
assignee of, or sublessee under, this Lease shall, by reason of accepting such
assignment, entering into such sublease, or entering into possession of the
Premises or any portion thereof, be deemed to have assumed and agreed to conform
and comply with each and every term, covenant, condition and obligation herein
to be observed or performed by Lessee during the term of said assignment or
sublease, other than such obligations as are contrary to or inconsistent with
provisions of an assignment or sublease to which Lessor has speciﬁcally
consented to in writing. (g) Lessor's consent to any assignment or subletting
shall not transfer to the assignee or sublessee any Option granted to the
original Lessee by this Lease unless such transfer is speciﬁcally consented to
by Lessor in writing. (See Paragraph 39.2) 12.3 Additional Terms and Conditions
Applicable to Subletting. The following terms and conditions shall apply to any
subletting by Lessee of all or any part of the Premises and shall be deemed
included in all subleases under this Lease whether or not expressly incorporated
therein: (a) Lessee hereby assigns and transfers to Lessor all of Lessee's
interest in all Rent payable on any sublease, and Lessor may collect such Rent
and apply same toward Lessee's obligations under this Lease; provided, however,
that until a Breach shall occur in the performance of Lessee's obligations,
Lessee may collect said Rent. In the event that the amount collected by Lessor
exceeds Lessee's then outstanding obligations any such excess shall be refunded
to Lessee. Lessor shall not, by reason of the foregoing or any assignment of
such sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee's
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee's obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary. (b) In the event of a
Breach by Lessee, Lessor may, at its option, require sublessee to attorn to
Lessor, in which event Lessor shall undertake the obligations of the sublessor
under such sublease from the time of the exercise of said option to the
expiration of such sublease; provided, however, Lessor shall not be liable for
any INITIALS© 2019 AIR CRE. All Rights Reserved. MTN-26.22, Revised 06-10-2019
INITIALS a Work Letter; Last Edited: 1/22/2020 1:04 PMPage 10 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000011.jpg]

prepaid rents or security deposit paid by such sublessee to such sublessor or
for any prior Defaults or Breaches of such sublessor. (c) Any matter requiring
the consent of the sublessor under a sublease shall also require the consent of
Lessor. (d) No sublessee shall further assign or sublet all or any part of the
Premises without Lessor's prior written consent. (e) Lessor shall deliver a copy
of any notice of Default or Breach by Lessee to the sublessee, who shall have
the right to cure the Default of Lessee within the grace period, if any,
speciﬁed in such notice. The sublessee shall have a right of reimbursement and
oﬀset from and against Lessee for any such Defaults cured by the sublessee. 13.
Default; Breach; Remedies. 13.1 Default; Breach. A "Default" is deﬁned as a
failure by the Lessee to comply with or perform any of the terms, covenants,
conditions or Rules and Regulations under this Lease. A "Breach" is deﬁned as
the occurrence of one or more of the following Defaults, and the failure of
Lessee to cure such Default within any applicable grace period: (a) The
abandonment of the Premises; or the vacating of the Premises without providing a
commercially reasonable level of security, or where the coverage of the property
insurance described in Paragraph 8.3 is jeopardized as a result thereof, or
without providing reasonable assurances to minimize potential vandalism. (b) The
failure of Lessee to make any payment of Rent or any Security Deposit required
to be made by Lessee hereunder, whether to Lessor or to a third party, when due,
to provide reasonable evidence of insurance or surety bond, or to fulﬁll any
obligation under this Lease which endangers or threatens life or property, where
such failure continues for a period of 5 3 business days following written
notice to Lessee. THE ACCEPTANCE BY LESSOR OF A PARTIAL PAYMENT OF RENT OR
SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY OF LESSOR'S RIGHTS,
INCLUDING LESSOR'S RIGHT TO RECOVER POSSESSION OF THE PREMISES. (c) The failure
of Lessee to allow Lessor and/or its agents access to the Premises or the
commission of waste, act or acts constituting public or private nuisance, and/or
an illegal activity on the Premises by Lessee, where such actions continue for a
period of 3 business days following written notice to Lessee. In the event that
Lessee commits waste, a nuisance or an illegal activity a second time then, the
Lessor may elect to treat such conduct as a non-curable Breach rather than a
Default. (d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certiﬁcate or ﬁnancial statements, (v) a requested subordination, (vi) evidence
concerning any guaranty and/or Guarantor, (vii) any document requested under
Paragraph 41, (viii) material safety data sheets (MSDS), or (ix) any other
documentation or information which Lessor may reasonably require of Lessee under
the terms of this Lease, where any such failure continues for a period of 10
days following written notice to Lessee. (e) A Default by Lessee as to the
terms, covenants, conditions or provisions of this Lease, or of the rules
adopted under Paragraph 2.9 hereof, other than those described in subparagraphs
13.1(a), (b), (c) or (d), above, where such Default continues for a period of 30
days after written notice; provided, however, that if the nature of Lessee's
Default is such that more than 30 days are reasonably required for its cure,
then it shall not be deemed to be a Breach if Lessee commences such cure within
said 30 day period and thereafter diligently prosecutes such cure to completion.
(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the beneﬁt of creditors; (ii) becoming a "debtor"
as deﬁned in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition ﬁled against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee's assets located at the Premises or of Lessee's
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee's assets located at the Premises or of Lessee's
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or eﬀect,
and not aﬀect the validity of the remaining provisions. (g) The discovery that
any ﬁnancial statement of Lessee or of any Guarantor given to Lessor was
materially false. (h) If the performance of Lessee's obligations under this
Lease is guaranteed: (i) the death of a Guarantor, (ii) the termination of a
Guarantor's liability with respect to this Lease other than in accordance with
the terms of such guaranty, (iii) a Guarantor's becoming insolvent or the
subject of a bankruptcy ﬁling, (iv) a Guarantor's refusal to honor the guaranty,
or (v) a Guarantor's breach of its guaranty obligation on an anticipatory basis,
and Lessee's failure, within 60 days following written notice of any such event,
to provide written alternative assurance or security, which, when coupled with
the then existing resources of Lessee, equals or exceeds the combined ﬁnancial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease. 13.2 Remedies. If Lessee fails to perform any of its aﬃrmative
duties or obligations, within 10 days after written notice (or in case of an
emergency, without notice), Lessor may, at its option, perform such duty or
obligation on Lessee's behalf, including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs
and expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach: (a) Terminate Lessee's right to
possession of the Premises by any lawful means, in which case this Lease shall
terminate and Lessee shall immediately surrender possession to Lessor. In such
event Lessor shall be entitled to recover from Lessee: (i) the unpaid Rent which
had been earned at the time of termination; (ii) the worth at the time of award
of the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
the Lessee proves could have been reasonably avoided; (iii) the worth at the
time of award of the amount by which the unpaid rent for the balance of the term
after the time of award exceeds the amount of such rental loss that the Lessee
proves could be reasonably avoided; and (iv) any other amount necessary to
compensate Lessor for all the detriment proximately caused by the Lessee's
failure to perform its obligations under this Lease or which in the ordinary
course of things would be likely to result therefrom, including but not limited
to the cost of recovering possession of the Premises, expenses of reletting,
including necessary renovation and alteration of the Premises, reasonable
attorneys' fees, and that portion of any leasing commission paid by Lessor in
connection with this Lease applicable to the unexpired term of this Lease and
any portion of the Improvements which has not been repaid. The worth at the time
of award of the amount referred to in provision (iii) of the immediately
preceding sentence shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of the District within which the Premises are
located at the time of award plus one percent. Eﬀorts by Lessor to mitigate
damages caused by Lessee's Breach of this Lease shall not waive Lessor's right
to recover any damages to which Lessor is otherwise entitled. If termination of
this Lease is obtained through the provisional remedy of unlawful detainer,
Lessor shall have the right to recover in such proceeding any unpaid Rent and
damages as are recoverable therein, or Lessor may reserve the right to recover
all or any part thereof in a separate suit. If a notice and grace period
required under Paragraph 13.1 was not previously given, a notice to pay rent or
quit, or to perform or quit given to Lessee under the unlawful detainer statute
shall also constitute the notice required by Paragraph 13.1. In such case, the
applicable grace period required by Paragraph 13.1 and the unlawful detainer
statute shall run concurrently, and the failure of Lessee to cure the Default
within the greater of the two such grace periods shall constitute both an
unlawful detainer and a Breach of this Lease entitling Lessor to the remedies
provided for in this Lease and/or by said statute. (b) Continue the Lease and
Lessee's right to possession and recover the Rent as it becomes due, in which
event Lessee may sublet or assign, subject only to reasonable limitations. Acts
of maintenance, eﬀorts to relet, and/or the appointment of a receiver to protect
the Lessor's interests, shall not constitute a termination of the Lessee's right
to possession. (c) Pursue any other remedy now or hereafter available under the
laws or judicial decisions of the state wherein the Premises are located. The
expiration INITIALS© 2019 AIR CRE. All Rights Reserved. MTN-26.22, Revised
06-10-2019 INITIALS a Work Letter; Last Edited: 1/22/2020 1:04 PMPage 11 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000012.jpg]

or termination of this Lease and/or the termination of Lessee's right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee's occupancy of the Premises. 13.3 Inducement
Recapture. Any agreement for free or abated rent or other charges, the cost of
tenant improvements for Lessee paid for or performed by Lessor, or for the
giving or paying by Lessor to or for Lessee of any cash or other bonus,
inducement or consideration for Lessee's entering into this Lease, all of which
concessions are hereinafter referred to as "Inducement Provisions, " shall be
deemed conditioned upon Lessee's full and faithful performance of all of the
terms, covenants and conditions of this Lease. Upon Breach of this Lease by
Lessee, any such Inducement Provision shall automatically be deemed deleted from
this Lease and of no further force or eﬀect, and any rent, other charge, bonus,
inducement or consideration theretofore abated, given or paid by Lessor under
such an Inducement Provision shall be immediately due and payable by Lessee to
Lessor, notwithstanding any subsequent cure of said Breach by Lessee. The
acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless speciﬁcally so stated in writing by Lessor
at the time of such acceptance. 13.4 Late Charges. Lessee hereby acknowledges
that late payment by Lessee of Rent will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which will be extremely diﬃcult
to ascertain. Such costs include, but are not limited to, processing and
accounting charges, and late charges which may be imposed upon Lessor by any
Lender. Accordingly, if any Rent shall not be received by Lessor within 5 days
after such amount shall be due, then, without any requirement for notice to
Lessee, Lessee shall immediately pay to Lessor a one-time late charge equal to
10% of each such overdue amount or $100, whichever is greater. The parties
hereby agree that such late charge represents a fair and reasonable estimate of
the costs Lessor will incur by reason of such late payment. Acceptance of such
late charge by Lessor shall in no event constitute a waiver of Lessee's Default
or Breach with respect to such overdue amount, nor prevent the exercise of any
of the other rights and remedies granted hereunder. In the event that a late
charge is payable hereunder, whether or not collected, for 3 consecutive
installments of Base Rent, then notwithstanding any provision of this Lease to
the contrary, Base Rent shall, at Lessor's option, become due and payable
quarterly in advance. 13.5 Interest. Any monetary payment due Lessor hereunder,
other than late charges, not received by Lessor, when due shall bear interest
from the 31st day after it was due. The interest ("Interest") charged shall be
computed at the rate of 10% per annum but shall not exceed the maximum rate
allowed by law. Interest is payable in addition to the potential late charge
provided for in Paragraph 13.4. 13.6 Breach by Lessor. (a) Notice of Breach.
Lessor shall not be deemed in breach of this Lease unless Lessor fails within a
reasonable time to perform an obligation required to be performed by Lessor. For
purposes of this Paragraph, a reasonable time shall in no event be less than 30
days after receipt by Lessor, and any Lender whose name and address shall have
been furnished to Lessee in writing for such purpose, of written notice
specifying wherein such obligation of Lessor has not been performed; provided,
however, that if the nature of Lessor's obligation is such that more than 30
days are reasonably required for its performance, then Lessor shall not be in
breach if performance is commenced within such 30 day period and thereafter
diligently pursued to completion. (b) Performance by Lessee on Behalf of Lessor.
In the event that neither Lessor nor Lender cures said breach within 30 days
after receipt of said notice, or if having commenced said cure they do not
diligently pursue it to completion, then Lessee may elect to cure said breach at
Lessee's expense and oﬀset from Rent the actual and reasonable cost to perform
such cure, provided however, that such oﬀset shall not exceed an amount equal to
the greater of one month's Base Rent or the Security Deposit, reserving Lessee's
right to reimbursement from Lessor for any such expense in excess of such oﬀset.
Lessee shall document the cost of said cure and supply said documentation to
Lessor. 14. Condemnation. If the Premises or any portion thereof are taken under
the power of eminent domain or sold under the threat of the exercise of said
power (collectively "Condemnation"), this Lease shall terminate as to the part
taken as of the date the condemning authority takes title or possession,
whichever ﬁrst occurs. If more than 10% of the ﬂoor area of the Unit, or more
than 25% of the parking spaces is taken by Condemnation, Lessee may, at Lessee's
option, to be exercised in writing within 10 days after Lessor shall have given
Lessee written notice of such taking (or in the absence of such notice, within
10 days after the condemning authority shall have taken possession) terminate
this Lease as of the date the condemning authority takes such possession. If
Lessee does not terminate this Lease in accordance with the foregoing, this
Lease shall remain in full force and eﬀect as to the portion of the Premises
remaining, except that the Base Rent shall be reduced in proportion to the
reduction in utility of the Premises caused by such Condemnation. Condemnation
awards and/or payments shall be the property of Lessor, whether such award shall
be made as compensation for diminution in value of the leasehold, the value of
the part taken, or for severance damages; provided, however, that Lessee shall
be entitled to any compensation paid by the condemnor for Lessee's relocation
expenses, loss of business goodwill and/or Trade Fixtures, without regard to
whether or not this Lease is terminated pursuant to the provisions of this
Paragraph. All Alterations and Utility Installations made to the Premises by
Lessee, for purposes of Condemnation only, shall be considered the property of
the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation. 15. Brokerage Fees. 15.1 Ad d iti o n al Commission. In a d di tio
n to the payments owed pursuant to Paragraph 1.10 above, Lessor agrees that: (a)
if Lessee exercises any O pti on , (b) if Lessee or anyone aﬃ l i ated with
Lessee acquires from Lessor any rights to the Premises or other premises owned
by Lessor and located within the Project, (c) if Lessee remains in possession of
the Premises, with the consent of Lessor, a fter the exp ira tio n of this
Lease, or (d) if Base Rent is increased, whether by agreement or op era ti on of
an e s c a la ti on clause herein, then, Lessor shall pay Brokers a fee in
accordance with the fee schedule of the Brokers in e ﬀe c t at the ti me the
Lease was executed. 15.2 Assumption of Obligations. Any buyer or transferee of
Lessor's interest in this Lease shall be deemed to have assumed Lessor's
obligation hereunder. Brokers shall be third party beneﬁciaries of the
provisions of Paragraphs 1.10, 15, 22 and 31. If Lessor fails to pay to Brokers
any amounts due as and for brokerage fees pertaining to this Lease when due,
then such amounts shall accrue Interest. In addition, if Lessor fails to pay any
amounts to Lessee's Broker when due, Lessee's Broker may send written notice to
Lessor and Lessee of such failure and if Lessor fails to pay such amounts within
10 days after said notice, Lessee shall pay said monies to its Broker and oﬀset
such amounts against Rent. In a ddi tio n, Lessee's Broker shall be deemed to be
a third party be ne ﬁc i a ry of any commission agreement entered into by and/or
between Lessor and Lessor's Broker for the limited purpose of c o ll e c tin g
any brokerage fee owed. 15.3 Representations and Indemnities of Broker
Relationships. Lessee and Lessor each represent and warrant to the other that it
has had no dealings with any person, ﬁrm, broker, agent or ﬁnder (other than the
Brokers and Agents, if any) in connection with this Lease, and that no one other
than said named Brokers and Agents is entitled to any commission or ﬁnder's fee
in connection herewith. Lessee and Lessor do each hereby agree to indemnify,
protect, defend and hold the other harmless from and against liability for
compensation or charges which may be claimed by any such unnamed broker, ﬁnder
or other similar party by reason of any dealings or actions of the indemnifying
Party, including any costs, expenses, attorneys' fees reasonably incurred with
respect thereto. 16. Estoppel Certiﬁcates. (a) Each Party (as "Responding
Party") shall within 10 days after written notice from the other Party (the
"Requesting Party") execute, acknowledge and deliver to the Requesting Party a
statement in writing in form similar to the then most current "Estoppel
Certiﬁcate" form published BY AIR CRE, plus such additional information,
conﬁrmation and/or statements as may be reasonably requested by the Requesting
Party. (b) If the Responding Party shall fail to execute or deliver the Estoppel
Certiﬁcate within such 10 day period, the Requesting Party may execute an
Estoppel INITIALS© 2019 AIR CRE. All Rights Reserved. MTN-26.22, Revised
06-10-2019 INITIALS a Work Letter; Last Edited: 1/22/2020 1:04 PMPage 12 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000013.jpg]

Certiﬁcate stating that: (i) the Lease is in full force and eﬀect without
modiﬁcation except as may be represented by the Requesting Party, (ii) there are
no uncured defaults in the Requesting Party's performance, and (iii) if Lessor
is the Requesting Party, not more than one month's rent has been paid in
advance. Prospective purchasers and encumbrancers may rely upon the Requesting
Party's Estoppel Certiﬁcate, and the Responding Party shall be estopped from
denying the truth of the facts contained in said Certiﬁcate. In addition, Lessee
acknowledges that any failure on its part to provide such an Estoppel Certiﬁcate
will expose Lessor to risks and potentially cause Lessor to incur costs not
contemplated by this Lease, the extent of which will be extremely diﬃcult to
ascertain. Accordingly, should the Lessee fail to execute and/or deliver a
requested Estoppel Certiﬁcate in a timely fashion the monthly Base Rent shall be
automatically increased, without any requirement for notice to Lessee, by an
amount equal to 10% of the then existing Base Rent or $100, whichever is greater
for remainder of the Lease. The Parties agree that such increase in Base Rent
represents fair and reasonable compensation for the additional risk/costs that
Lessor will incur by reason of Lessee's failure to provide the Estoppel
Certiﬁcate. Such increase in Base Rent shall in no event constitute a waiver of
Lessee's Default or Breach with respect to the failure to provide the Estoppel
Certiﬁcate nor prevent the exercise of any of the other rights and remedies
granted hereunder. (c) If Lessor desires to ﬁnance, reﬁnance, or sell the
Premises, or any part thereof, Lessee and all Guarantors shall within 10 days
after written notice from Lessor deliver to any potential lender or purchaser
designated by Lessor such ﬁnancial statements as may be reasonably required by
such lender or purchaser, including but not limited to Lessee's ﬁnancial
statements for the past 3 years. All such ﬁnancial statements shall be received
by Lessor and such lender or purchaser in conﬁdence and shall be used only for
the purposes herein set forth. 17. Deﬁnition of Lessor. The term "Lessor" as
used herein shall mean the owner or owners at the time in question of the fee
title to the Premises, or, if this is a sublease, of the Lessee's interest in
the prior lease. In the event of a transfer of Lessor's title or interest in the
Premises or this Lease, Lessor shall deliver to the transferee or assignee (in
cash or by credit) any unused Security Deposit held by Lessor. Upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
deﬁned. 18. Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way aﬀect the
validity of any other provision hereof. 19. Days. Unless otherwise speciﬁcally
indicated to the contrary, the word "days" as used in this Lease shall mean and
refer to calendar days. 20. Limitation on Liability. The obligations of Lessor
under this Lease shall not constitute personal obligations of Lessor, or its
partners, members, directors, oﬃcers or shareholders, and Lessee shall look to
the Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against Lessor's partners, members, directors, oﬃcers or shareholders, or any of
their personal assets for such satisfaction. 21. Time of Essence. Time is of the
essence with respect to the performance of all obligations to be performed or
observed by the Parties under this Lease. 22. No Prior or Other Agreements;
Broker Disclaimer. This Lease contains all agreements between the Parties with
respect to any matter mentioned herein, and no other prior or contemporaneous
agreement or understanding shall be eﬀective. Lessor and Lessee each represents
and warrants to the Brokers that it has made, and is relying solely upon, its
own investigation as to the nature, quality, character and ﬁnancial
responsibility of the other Party to this Lease and as to the use, nature,
quality and character of the Premises. Brokers have no responsibility with
respect thereto or with respect to any default or breach hereof by either Party.
23. Notices. 23.1 Notice Requirements. All notices required or permitted by this
Lease or applicable law shall be in writing and may be delivered in person (by
hand or by courier) or may be sent by regular, certiﬁed or registered mail or
U.S. Postal Service Express Mail, with postage prepaid, or by facsimile
transmission, or by email, and shall be deemed suﬃciently given if served in a
manner speciﬁed in this Paragraph 23. The addresses noted adjacent to a Party's
signature on this Lease shall be that Party's address for delivery or mailing of
notices. Either Party may by written notice to the other specify a diﬀerent
address for notice, except that upon Lessee's taking possession of the Premises,
the Premises shall constitute Lessee's address for notice. A copy of all notices
to Lessor shall be concurrently transmitted to such party or parties at such
addresses as Lessor may from time to time hereafter designate in writing. 23.2
Date of Notice. Any notice sent by registered or certiﬁed mail, return receipt
requested, shall be deemed given on the date of delivery shown on the receipt
card, or if no delivery date is shown, the postmark thereon. If sent by regular
mail the notice shall be deemed given 72 hours after the same is addressed as
required herein and mailed with postage prepaid. Notices delivered by United
States Express Mail or overnight courier that guarantees next day delivery shall
be deemed given 24 hours after delivery of the same to the Postal Service or
courier. Notices delivered by hand, or transmitted by facsimile transmission or
by email shall be deemed delivered upon actual receipt. If notice is received on
a Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day. 23.3 Options. Notwithstanding the foregoing, in order to exercise
any Options (see paragraph 39), the Notice must be sent by Certiﬁed Mail (return
receipt requested), Express Mail (signature required), courier (signature
required) or some other methodology that provides a receipt establishing the
date the notice was received by the Lessor. 24. Waivers. (a) No waiver by Lessor
of the Default or Breach of any term, covenant or condition hereof by Lessee,
shall be deemed a waiver of any other term, covenant or condition hereof, or of
any subsequent Default or Breach by Lessee of the same or of any other term,
covenant or condition hereof. Lessor's consent to, or approval of, any act shall
not be deemed to render unnecessary the obtaining of Lessor's consent to, or
approval of, any subsequent or similar act by Lessee, or be construed as the
basis of an estoppel to enforce the provision or provisions of this Lease
requiring such consent. (b) The acceptance of Rent by Lessor shall not be a
waiver of any Default or Breach by Lessee. Any payment by Lessee may be accepted
by Lessor on account of monies or damages due Lessor, notwithstanding any
qualifying statements or conditions made by Lessee in connection therewith,
which such statements and/or conditions shall be of no force or eﬀect whatsoever
unless speciﬁcally agreed to in writing by Lessor at or before the time of
deposit of such payment. (c) THE PARTIES AGREE THAT THE TERMS OF THIS LEASE
SHALL GOVERN WITH REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS
INCONSISTENT WITH THIS LEASE. 25. Disclosures Regarding The Nature of a Real
Estate Agency Relationship. (a) When entering into a discussion with a real
estate agent regarding a real estate transaction, a Lessor or Lessee should from
the outset understand what type of agency relationship or representation it has
with the agent or agents in the transaction. Lessor and Lessee acknowledge being
advised by the Brokers in this transaction, as follows: (i) Lessor's Agent. A
Lessor's agent under a listing agreement with the Lessor acts as the agent for
the Lessor only. A Lessor's agent or subagent has the following aﬃrmative
obligations: To the Lessor: A ﬁduciary duty of utmost care, integrity, honesty,
and loyalty in dealings with the Lessor. To the Lessee and the INITIALS© 2019
AIR CRE. All Rights Reserved. MTN-26.22, Revised 06-10-2019 INITIALS a Work
Letter; Last Edited: 1/22/2020 1:04 PMPage 13 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000014.jpg]

Lessor: (a) Diligent exercise of reasonable skills and care in performance of
the agent's duties. (b) A duty of honest and fair dealing and good faith. (c) A
duty to disclose all facts known to the agent materially aﬀecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any conﬁdential information obtained from the other Party which
does not involve the aﬃrmative duties set forth above. (ii) Lessee's Agent. An
agent can agree to act as agent for the Lessee only. In these situations, the
agent is not the Lessor's agent, even if by agreement the agent may receive
compensation for services rendered, either in full or in part from the Lessor.
An agent acting only for a Lessee has the following aﬃrmative obligations. To
the Lessee: A ﬁduciary duty of utmost care, integrity, honesty, and loyalty in
dealings with the Lessee. To the Lessee and the Lessor: (a) Diligent exercise of
reasonable skills and care in performance of the agent's duties. (b) A duty of
honest and fair dealing and good faith. (c) A duty to disclose all facts known
to the agent materially aﬀecting the value or desirability of the property that
are not known to, or within the diligent attention and observation of, the
Parties. An agent is not obligated to reveal to either Party any conﬁdential
information obtained from the other Party which does not involve the aﬃrmative
duties set forth above. (iii) Agent Re p re s e n tin g Both Lessor and Lessee.
A real estate agent, either acting directly or through one or more associate
licenses, can legally be the agent of both the Lessor and the Lessee in a
transaction, but only with the knowledge and consent of both the Lessor and the
Lessee. In a dual agency situation, the agent has the following aﬃrmative
obligations to both the Lessor and the Lessee: (a) A ﬁduciary duty of utmost
care, integrity, honesty and loyalty in the dealings with either Lessor or the
Lessee. (b) Other duties to the Lessor and the Lessee as stated above in
subparagraphs (i) or (ii). In representing both Lessor and Lessee, the agent may
not, without the express permission of the respective Party, disclose to the
other Party conﬁdential information, including, but not limited to, facts
relating to either Lessee’s or Lessor’s ﬁnancial position, motivations,
bargaining position, or other personal information that may impact rent,
including Lessor’s willingness to accept a rent less than the listing rent or
Lessee’s willingness to pay rent greater than the rent oﬀered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualiﬁed to
advise about real estate. If legal or tax advice is desired, consult a competent
professional. Both Lessor and Lessee should strongly consider obtaining tax
advice from a competent professional because the federal and state tax
consequences of a transaction can be complex and subject to change. (b) Brokers
have no responsibility with respect to any default or breach hereof by either
Party. The Parties agree that no lawsuit or other legal proceeding involving any
breach of duty, error or omission relating to this Lease may be brought against
Broker more than one year after the Start Date and that the liability (including
court costs and attorneys' fees), of any Broker with respect to any such lawsuit
and/or legal proceeding shall not exceed the fee received by such Broker
pursuant to this Lease; provided, however, that the foregoing limitation on each
Broker's liability shall not be applicable to any gross negligence or willful
misconduct of such Broker. (c) Lessor and Lessee agree to identify to Brokers as
"Conﬁdential" any communication or information given Brokers that is considered
by such Party to be conﬁdential. 26. No Right To Holdover. Lessee has no right
to retain possession of the Premises or any part thereof beyond the expiration
or termination of this Lease. In the event that Lessee holds over, then the Base
Rent shall be increased to 150% of the Base Rent applicable immediately
preceding the expiration or termination. Holdover Base Rent shall be calculated
on a monthly basis. Nothing contained herein shall be construed as consent by
Lessor to any holding over by Lessee. 27. Cumulative Remedies. No remedy or
election hereunder shall be deemed exclusive but shall, wherever possible, be
cumulative with all other remedies at law or in equity. 28. Covenants and
Conditions; Construction of Agreement. All provisions of this Lease to be
observed or performed by Lessee are both covenants and conditions. In construing
this Lease, all headings and titles are for the convenience of the Parties only
and shall not be considered a part of this Lease. Whenever required by the
context, the singular shall include the plural and vice versa. This Lease shall
not be construed as if prepared by one of the Parties, but rather according to
its fair meaning as a whole, as if both Parties had prepared it. 29. Binding
Eﬀect; Choice of Law. This Lease shall be binding upon the Parties, their
personal representatives, successors and assigns and be governed by the laws of
the State in which the Premises are located. Any litigation between the Parties
hereto concerning this Lease shall be initiated in the county in which the
Premises are located. Signatures to this Lease accomplished by means of
electronic signature or similar technology shall be legal and binding. 30.
Subordination; Attornment; Non-Disturbance. 30.1 Subordination. This Lease and
any Option granted hereby shall be subject and subordinate to any ground lease,
mortgage, deed of trust, or other hypothecation or security device
(collectively, "Security Device"), now or hereafter placed upon the Premises, to
any and all advances made on the security thereof, and to all renewals,
modiﬁcations, and extensions thereof. Lessee agrees that the holders of any such
Security Devices (in this Lease together referred to as "Lender") shall have no
liability or obligation to perform any of the obligations of Lessor under this
Lease. Any Lender may elect to have this Lease and/or any Option granted hereby
superior to the lien of its Security Device by giving written notice thereof to
Lessee, whereupon this Lease and such Options shall be deemed prior to such
Security Device, notwithstanding the relative dates of the documentation or
recordation thereof. 30.2 Attornment. In the event that Lessor transfers title
to the Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Device to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 30.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the remainder of the
term hereof, or, at the election of the new owner, this Lease will automatically
become a new lease between Lessee and such new owner, and (ii) Lessor shall
thereafter be relieved of any further obligations hereunder and such new owner
shall assume all of Lessor's obligations, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (b) be subject to any oﬀsets
or defenses which Lessee might have against any prior lessor, (c) be bound by
prepayment of more than one month's rent, or (d) be liable for the return of any
security deposit paid to any prior lessor which was not paid or credited to such
new owner. 30.3 Non-Disturbance. With respect to Security Devices entered into
by Lessor after the execution of this Lease, Lessee's subordination of this
Lease shall be subject to receiving a commercially reasonable non-disturbance
agreement (a "Non-Disturbance Agreement") from the Lender which Non-Disturbance
Agreement provides that Lessee's possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises. Further, within 60 days after the execution of this Lease, Lessor
shall, if requested by Lessee, use its commercially reasonable eﬀorts to obtain
a Non-Disturbance Agreement from the holder of any pre-existing Security Device
which is secured by the Premises. In the event that Lessor is unable to provide
the Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee's
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement. 30.4 Self-Executing. The agreements
contained in this Paragraph 30 shall be eﬀective without the execution of any
further documents; provided, however, that, INITIALS© 2019 AIR CRE. All Rights
Reserved. MTN-26.22, Revised 06-10-2019 INITIALS a Work Letter; Last Edited:
1/22/2020 1:04 PMPage 14 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000015.jpg]

upon written request from Lessor or a Lender in connection with a sale, ﬁnancing
or reﬁnancing of the Premises, Lessee and Lessor shall execute such further
writings as may be reasonably required to separately document any subordination,
attornment and/or Non-Disturbance Agreement provided for herein. 31. Attorneys'
Fees. If any Party or Broker brings an action or proceeding involving the
Premises whether founded in tort, contract or equity, or to declare rights
hereunder, the Prevailing Party (as hereafter deﬁned) in any such proceeding,
action, or appeal thereon, shall be entitled to reasonable attorneys' fees. Such
fees may be awarded in the same suit or recovered in a separate suit, whether or
not such action or proceeding is pursued to decision or judgment. The term,
"Prevailing Party" shall include, without limitation, a Party or Broker who
substantially obtains or defeats the relief sought, as the case may be, whether
by compromise, settlement, judgment, or the abandonment by the other Party or
Broker of its claim or defense. The attorneys' fees award shall not be computed
in accordance with any court fee schedule, but shall be such as to fully
reimburse all attorneys' fees reasonably incurred. In addition, Lessor shall be
entitled to attorneys' fees, costs and expenses incurred in the preparation and
service of notices of Default and consultations in connection therewith, whether
or not a legal action is subsequently commenced in connection with such Default
or resulting Breach ($200 is a reasonable minimum per occurrence for such
services and consultation). 32. Lessor's Access; Showing Premises; Repairs.
Lessor and Lessor's agents shall have the right to enter the Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable prior notice for the purpose of showing the same to prospective
purchasers, lenders, or tenants, and making such alterations, repairs,
improvements or additions to the Premises as Lessor may deem necessary or
desirable and the erecting, using and maintaining of utilities, services, pipes
and conduits through the Premises and/or other premises as long as there is no
material adverse eﬀect on Lessee's use of the Premises. All such activities
shall be without abatement of rent or liability to Lessee. 33. Auctions. Lessee
shall not conduct, nor permit to be conducted, any auction upon the Premises
without Lessor's prior written consent. Lessor shall not be obligated to
exercise any standard of reasonableness in determining whether to permit an
auction. 34. Signs. Lessor may place on the Premises ordinary "For Sale" signs
at any time and ordinary "For Lease" signs during the last 6 months of the term
hereof. Except for ordinary "For Sublease" signs which may be placed only on the
interior side of the window of the Premises provided such sign shall be no
larger than the window pane, Lessee shall not place any sign upon the Project
without Lessor's prior written consent. All signs must comply with all
Applicable Requirements. 35. Termination; Merger. Unless speciﬁcally stated
otherwise in writing by Lessor, the voluntary or other surrender of this Lease
by Lessee, the mutual termination or cancellation hereof, or a termination
hereof by Lessor for Breach by Lessee, shall automatically terminate any
sublease or lesser estate in the Premises; provided, however, that Lessor may
elect to continue any one or all existing subtenancies. Lessor's failure within
10 days following any such event to elect to the contrary by written notice to
the holder of any such lesser interest, shall constitute Lessor's election to
have such event constitute the termination of such interest. 36. Consents. All
requests for consent shall be in writing. Except as otherwise provided herein,
wherever in this Lease the consent of a Party is required to an act by or for
the other Party, such consent shall not be unreasonably withheld or delayed.
Lessor's actual reasonable costs and expenses (including but not limited to
architects', attorneys', engineers' and other consultants' fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor's consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise speciﬁcally stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor's consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request. 37. Guarantor. 37.1 Execution. The Guarantors, if any, shall each
execute a guaranty in the form most recently published BY AIR CRE. 37.2 Default.
It shall constitute a Default of the Lessee if any Guarantor fails or refuses,
upon request to provide: (a) evidence of the execution of the guaranty,
including the authority of the party signing on Guarantor's behalf to obligate
Guarantor, and in the case of a corporate Guarantor, a certiﬁed copy of a
resolution of its board of directors authorizing the making of such guaranty,
(b) current ﬁnancial statements, (c) an Estoppel Certiﬁcate, or (d) written
conﬁrmation that the guaranty is still in eﬀect. 38. Quiet Possession. Subject
to payment by Lessee of the Rent and performance of all of the covenants,
conditions and provisions on Lessee's part to be observed and performed under
this Lease, Lessee shall have quiet possession and quiet enjoyment of the
Premises during the term hereof. 39. Options. If Lessee is granted any option,
as deﬁned below, then the following provisions shall apply. 39.1 Deﬁnition.
"Option" shall mean: (a) the right to extend or reduce the term of or renew this
Lease or to extend or reduce the term of or renew any lease that Lessee has on
other property of Lessor; (b) the right of ﬁrst refusal or ﬁrst oﬀer to lease
either the Premises or other property of Lessor; (c) the right to purchase, the
right of ﬁrst oﬀer to purchase or the right of ﬁrst refusal to purchase the
Premises or other property of Lessor. 39.2 Options Personal To Original Lessee.
Any Option granted to Lessee in this Lease is personal to the original Lessee,
and cannot be assigned or exercised by anyone other than said original Lessee
and only while the original Lessee is in full possession of the Premises and, if
requested by Lessor, with Lessee certifying that Lessee has no intention of
thereafter assigning or subletting. 39.3 Multiple Options. In the event that
Lessee has any multiple Options to extend or renew this Lease, a later Option
cannot be exercised unless the prior Options have been validly exercised. 39.4
Eﬀect of Default on Options. (a) Lessee shall have no right to exercise an
Option: (i) during the period commencing with the giving of any notice of
Default and continuing until said Default is cured, (ii) during the period of
time any Rent is unpaid (without regard to whether notice thereof is given
Lessee), (iii) during the time Lessee is in Breach of this Lease, or (iv) in the
event that Lessee has been given 3 or more notices of separate Default, whether
or not the Defaults are cured, during the 12 month period immediately preceding
the exercise of the Option. (b) The period of time within which an Option may be
exercised shall not be extended or enlarged by reason of Lessee's inability to
exercise an Option because of the provisions of Paragraph 39.4(a). (c) An Option
shall terminate and be of no further force or eﬀect, notwithstanding Lessee's
due and timely exercise of the Option, if, after such exercise and prior to the
commencement of the extended term or completion of the purchase, (i) Lessee
fails to pay Rent for a period of 30 days after such Rent becomes due (without
any necessity of Lessor to give notice thereof), or (ii) if Lessee commits a
Breach of this Lease. INITIALS© 2019 AIR CRE. All Rights Reserved. MTN-26.22,
Revised 06-10-2019 INITIALS a Work Letter; Last Edited: 1/22/2020 1:04 PMPage 15
of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000016.jpg]

40. Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties. 41.
Reservations. Lessor reserves the right: (i) to grant, without the consent or
joinder of Lessee, such easements, rights and dedications that Lessor deems
necessary, (ii) to cause the recordation of parcel maps and restrictions, and
(iii) to create and/or install new utility raceways, so long as such easements,
rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to eﬀectuate such rights. 42.
Performance Under Protest. If at any time a dispute shall arise as to any amount
or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid "under protest" within 6 months shall be
deemed to have waived its right to protest such payment. 43. Authority; Multiple
Parties; Execution. (a) If either Party hereto is a corporation, trust, limited
liability company, partnership, or similar entity, each individual executing
this Lease on behalf of such entity represents and warrants that he or she is
duly authorized to execute and deliver this Lease on its behalf. Each Party
shall, within 30 days after request, deliver to the other Party satisfactory
evidence of such authority. (b) If this Lease is executed by more than one
person or entity as "Lessee", each such person or entity shall be jointly and
severally liable hereunder. It is agreed that any one of the named Lessees shall
be empowered to execute any amendment to this Lease, or other document ancillary
thereto and bind all of the named Lessees, and Lessor may rely on the same as if
all of the named Lessees had executed such document. (c) This Lease may be
executed by the Parties in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
44. Conﬂict. Any conﬂict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions. 45. Oﬀer. Preparation of this Lease by either party or
their agent and submission of same to the other Party shall not be deemed an
oﬀer to lease to the other Party. This Lease is not intended to be binding until
executed and delivered by all Parties hereto. 46. Amendments. This Lease may be
modiﬁed only in writing, signed by the Parties in interest at the time of the
modiﬁcation. As long as they do not materially change Lessee's obligations
hereunder, Lessee agrees to make such reasonable non-monetary modiﬁcations to
this Lease as may be reasonably required by a Lender in connection with the
obtaining of normal ﬁnancing or reﬁnancing of the Premises. 47. Waiver of Jury
Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT OF THIS AGREEMENT.
48. Arbitration of Disputes. An Addendum requiring the Arbitration of all
disputes between the Parties and/or Brokers arising out of this Lease is is not
attached to this Lease. 49. Accessibility; Americans with Disabilities Act. (a)
The Premises: have not undergone an inspection by a Certiﬁed Access Specialist
(CASp). Note: A Certiﬁed Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises. have undergone
an inspection by a Certiﬁed Access Specialist (CASp) and it was determined that
the Premises met all applicable construction-related accessibility standards
pursuant to California Civil Code §55.51 et seq. Lessee acknowledges that it
received a copy of the inspection report at least 48 hours prior to executing
this Lease and agrees to keep such report conﬁdential. have undergone an
inspection by a Certiﬁed Access Specialist (CASp) and it was determined that the
Premises did not meet all applicable construction-related accessibility
standards pursuant to California Civil Code §55.51 et seq. Lessee acknowledges
that it received a copy of the inspection report at least 48 hours prior to
executing this Lease and agrees to keep such report conﬁdential except as
necessary to complete repairs and corrections of violations of construction
related accessibility standards. In the event that the Premises have been issued
an inspection report by a CASp the Lessor shall provide a copy of the disability
access inspection certiﬁcate to Lessee within 7 days of the execution of this
Lease. (b) Since compliance with the Americans with Disabilities Act (ADA) and
other state and local accessibility statutes are dependent upon Lessee's speciﬁc
use of the Premises, Lessor makes no warranty or representation as to whether or
not the Premises comply with ADA or any similar legislation except to the extent
related to the Improvements completed by Lessor referenced in Exhibit 4. In the
event that Lessee's use of the Premises requires modiﬁcations or additions to
the Premises in order to be in compliance with ADA or other accessibility
statutes, Lessee agrees to make any such necessary modiﬁcations and/or additions
at Lessee's expense. LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS
LEASE AND EACH TERM AND PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS
LEASE SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY
AGREE THAT, AT THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE
COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND
LESSEE WITH RESPECT TO THE PREMISES. INITIALS© 2019 AIR CRE. All Rights
Reserved. MTN-26.22, Revised 06-10-2019 INITIALS a Work Letter; Last Edited:
1/22/2020 1:04 PMPage 16 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000017.jpg]

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY AIR CRE OR BY ANY
BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS
LEASE OR THE TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO: 1. SEEK
ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE. 2. RETAIN
APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE PREMISES.
SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE
OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL INTEGRITY,
THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, COMPLIANCE WITH THE AMERICANS
WITH DISABILITIES ACT AND THE SUITABILITY OF THE PREMISES FOR LESSEE'S INTENDED
USE. WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA,
CERTAIN PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS
OF THE STATE IN WHICH THE PREMISES ARE LOCATED. The parties hereto have executed
this Lease at the place and on the dates speciﬁed above their respective
signatures. Executed at: Newport Beach, California On: By LESSOR: GREEN RIVER
PROPERTIES, LLC., a California limited liability company By: Green River
Properties SPE, Inc., Name Printed: a Delaware corporation Title: Manager Phone:
Fax: Email: By: Name Printed: Steven L. Craig Title: President Phone:
949-224-4100 Fax: 949-224-4101 Email: Address: 4100 MacArthur Blvd., Suite 100,
Newport Beach, CA 92660 Federal ID No.: 33-0678875 Executed at: On: By LESSEE:
BIOLASE, INC., a Delaware corporation By: Name Printed: Title: Phone: Fax:
Email: By: Name Printed: Title: Phone: Fax: Email: Address: Federal ID No.:
BROKER N/A Attn: Title: Address: Phone: Fax: Email: Federal ID No.: Broker DRE
License #: Agent DRE License #: BROKER CBRE Attn: Travis Boyd Title: Executive
Vice President Address: 3501 Jamboree Rd., Suite 100 Newport Beach, CA 92660
Phone: 949-725-8677 Fax: 949-725-8480 Email: travis.boyd@cbre.com Federal ID
No.: Broker DRE License #: 00409987 Agent DRE License #: AIR CRE *
https://www.aircre.com * 213-687-8777 * contracts@aircre.com NOTICE: No part of
these works may be reproduced in any form without permission in writing.
INITIALS© 2019 AIR CRE. All Rights Reserved. MTN-26.22, Revised 06-10-2019
INITIALS a Work Letter; Last Edited: 1/22/2020 1:04 PMPage 17 of 17


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000018.jpg]

ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE BETWEEN GREEN
RIVER PROPERTIES, LLC (“LESSOR”) AND BIOLASE, INC. (“LESSEE”) FOR PREMISES AT
4225 PRADO ROAD, SUITE 102 CORONA, CALIFORNIA 92880 This Addendum is attached
to, and modifies and supplements the provisions of the Standard Industrial/
Commercial Multi-Tenant Lease of even date herewith by and between GREEN RIVER
PROPERTIES, LLC, a California limited liability company, as Lessor; and BIOLASE,
INC., a Delaware corporation, as Lessee. Said Lease, as modified and
supplemented by this Addendum, is referred to hereinafter as “this Lease.” In
the event of any inconsistency between the terms of the original Lease and the
terms of this Addendum, the terms of this Addendum shall govern and control. 50.
Base Rent: Lessee shall commence payment of Base Rent and any other monetary
obligations under this Lease as of the Commencement Date. Base Rent shall be
payable on or before the first day of each calendar month during the Initial
Term, in the following amounts (and the time periods below shall relate to the
period from and after the Commencement Date, with any partial calendar month
bearing the same rate as Month 1 below): Year 1 Months 1-12 $8, 800.00 per month
Year 2 Months 13-24 $9, 064.00 per month Year 3 Months 25-36 $9, 335.92 per
month Year 4 Months 37-48 $9, 616.00 per month Year 5 Months 49-60 $9, 904.48
per month 51. Option(s) to Extend: Lessee shall have two (2) options (“Option”)
to extend this Lease after the Initial term, each for a period of successive
five (5) years (“Option Term”). Each Option shall be personal to the original
Lessee named in this Lease and shall not be exercisable by any assignee or
subtenant of the original Lessee named in this Lease, nor be exercisable by the
original Lessee named in this Lease if such original Lessee shall have
theretofore assigned its interest in this Lease or sublet all or any part of the
Premises. In order for the Option to be effectively exercised, it must be
exercised by notice from the original Lessee named in this Lease and actually
received by Lessor no earlier than one year prior to the expiration of the
Initial Term or any later than nine (9) months prior to expiration of the
Initial Term for the first Option and for the second Option , it must be
exercised by notice from the original Lessee named in this Lease and actually
received by Lessor no earlier than one year prior to the expiration of the first
Option Term or any later than nine (9) months prior to expiration of the first
Option Term for the second Option. For example, if the Initial Term expires
April 30, 2025, Lessee must deliver the notice of exercise to Lessor no earlier
than May 1, 2024 and no later than July 31, 2024. Any exercise of the Option
shall be of no effect if Lessee is in default beyond the applicable period for
curing the same at the time of such notice, or is in default at the commencement
of the Option Term. Lessee agrees that it shall waive its right to exercise the
Option if Lessee shall fail for any reason whatsoever to give such notice to
Lessor by the time provided for the giving of such notice, whether such failure
is inadvertent or intentional, time being of the essence as to the exercise of
the Option. The Option Term shall be at the same terms and conditions as set
forth in this Lease other than Base Rent, which shall be as set forth below, but
Lessee shall have no further right to extend the Term of this Lease beyond the
Option Terms set forth below. The Base Rent during each Option Term, assuming
Lessee timely and properly exercises same in accordance with this Paragraph 51,
shall be as follows: Page 1 of 4


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000019.jpg]

First Option Term: Year 6 Year 7 Year 8 Year 9 Year 10 Months 60-72 Months 73-84
Months 85-96 Months 97-108 Months 109-120 $10, 201.61 per month $10, 507.66 per
month $10, 822.89 per month $11, 147.58 per month $11, 482.00 per month Second
Option Term: Year 11 Year 12 Year 13 Year 14 Year 15 Months 121-132 Months
133-144 Months 145-156 Months 157-168 Months 169-180 $11, 826.46 per month $12,
181.26 per month $12, 546.70 per month $12, 923.10 per month $13, 310.79 per
month Any references in this Lease to the term of this Lease shall be deemed to
refer to the Initial Term and, if the first Option is exercised in accordance
with this Paragraph 51, the First Option Term and if the Second Option is
exercised in accordance with this Paragraph 51, the Second Option Term. 52.
Tenant Improvements by Lessee: All tenant improvements performed by Lessee shall
be approved, in writing by Lessor prior to construction, permitted and signed
off by the City of Corona Building Department (and Lessee shall provide Lessor
with copies of all such plans and permits), and shall be at Lessee’s sole cost
and expense. Lessee shall submit all plans to Lessor for Lessor’s approval prior
to submittal of same to any governmental authority and shall comply with
Lessor’s procedures with respect to all such submittals. 53. Additional
Indemnification: In addition to the indemnities set forth in this Lease, Lessee
shall indemnify, defend with counsel of Lessor’s choice, protect and hold
harmless Lessor from and against any and all claims, liability, costs, expenses,
judgments (including any judgments for contribution), attorney’s fees and costs
of suit arising out of any release of Hazardous Substances (defined below)
caused by or permitted by Lessee or any of Lessee’s customers, suppliers,
agents, employees, contractors and the like, on, about, in or under the Premises
during the term of this Lease. For purposes of this Section 52, “Hazardous
Substance” shall mean and include (1) a “hazardous substance” as defined in 42
U.S.C. § 9601 (14), California Health & Safety Code § 25316 and/or California
Water Code § 13050 (p), (2) any substance listed in 26 California Code of
Regulations § 22-6680 (d), (3) “hazardous wastes” as defined in California
Health & Safety Code § 25117, (4) any other material, gas or substance known or
suspected to be toxic or hazardous (including, without limitation, any
radioactive substance, methane gas, volatile hydrocarbons, industrial solvents
and asbestos) and (5) any other material, gas or substance which could cause a
material detriment to, or materially impair the beneficial use of, the Premises
or any property in the vicinity of the Premises, or which could constitute a
health, safety or environmental risk to any occupant of the Premises or any
property in the vicinity of the Premises. Notwithstanding the foregoing,
Hazardous Substances shall not include, nor shall Lessee be liable with respect
to, underground migration of any Hazardous Substances under the Premises from
areas outside of the Premises which were not caused or contributed to by Lessee.
Lessee’s obligations under this paragraph shall survive the termination of the
Lease. 54. Common Area Maintenance Charges: Lessee shall be responsible for
Lessee’s share of the “Common Area Operating Expenses” as defined in Paragraphs
1.6 and 4.2. Lessee’s monthly Common Area Maintenance Charge for the first
twelve months of the lease shall be $1, 760.00 and shall increase every twelve
months after the Commencement Date at a fixed rate of Three Percent (3%) during
the Initial Term. After the Initial Term, at the commencement of each of the
First Option Term and, if applicable, the Second Option Term, the Common Area
Operating Expenses shall be recalculated to Lessee’s share of the actual amount
of Common Area Expenses for the Project on the Option Term renewal date for the
first twelve (12 months) of each Option Term and increasing by a fixed Three
Percent (3%) per year for the Page 2 of 4


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000020.jpg]

remaining four years of each Option term. The Common Area Operating Expenses for
the Initial Term shall be the following: Year 1 Months 1-12 $1, 760.00 per month
Year 2 Months 13-24 $1, 812.80 per month Year 3 Months 25-36 $1, 867.18 per
month Year 4 Months 37-48 $1, 923.20 per month Year 5 Months 49-60 $1, 980.90
per month For the Option Terms, the Common Area Operating Expenses shall be
recalculated to Lessee’s share of the actual amount of Common Area Expenses for
the Project for the first twelve (12 months) of each Option Term renewal date
and increasing by a fixed Three Percent (3%) per year for the remaining four
years of each Option term. In addition, Lessee shall be solely responsible for
contracting and paying for the removal of trash and debris generated by Lessee.
Lessee shall also be solely responsible for the maintenance of electrical,
plumbing and HVAC systems which exclusively serve the Premises and are not
considered to be part of the Common Area. 55. Storage of Goods: Lessee shall
store and warehouse all goods, equipment, supplies and other personal property
within the internal boundaries of the Premises. No such items shall be stored in
the parking areas or common areas of the Building or Project. Lessee shall be
permitted to utilize the driveway isle at the rear lot of the Project (abutting
the rear garage door of the Premises) for the temporary loading and unloading of
materials and supplies, provided that no such temporary usage in such areas
shall occur more than two (2) times per day nor more than one (1) hour during
any single session and such use shall be conducted in a manner so as to not
interfere with the operations or parking in the Project. If Lessor elects to
remove any materials or personal property stored in the parking area or at the
rear of the space (exterior), Lessee agrees to reimburse Lessor for all costs
and expense relating to such removal. Lessee’s breach of the provisions of this
Paragraph shall constitute a default under the Lease and Lessor shall be
entitled to all rights and remedies Lessor may have for default under this Lease
as outlined in Paragraph 13.2 of this Lease. 56. Motor Vehicle Parking: Motor
vehicles shall park in an orderly manner within the lines designating individual
parking spaces during operating hours only. Overnight parking is strictly
prohibited. Unauthorized vehicles will be towed away immediately at the vehicle
owner’s expense. 57. Operation of Business: A. Lessee shall only operate its
business within the Premises defined in Paragraph 1.2(a). Lessee’s op e ratio n
of its busin ess ou tside of its Premis es, an ywh ere in or on the Project
(inclu din g, without limitation, in or on the parking or other Common Areas),
for any purpose or duration is strictly prohibited. In the event that Lessee
operates it business outside of the Premises upon any portion of the Project
(including, without limitation, in or on the parking or other Common Areas) the
Premises, Lessor shall have the right to treat such violation as an immediate
incurable “Breach” (as defined in Paragraph 13.1) of this Lease, and shall
entitle Lessor, at Lessor's sole option, to pursue the remedies set forth in
Paragraph 13.2 at any time thereafter without the necessity of any notice on the
part of Lessor to Lessee. B. Lessee acknowledges that the violation of any of
the provisions of this Paragraph 57 will cause Lessor to incur costs not
contemplated by this Lease, the exact costs being extremely difficult to Page 3
of 4


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000021.jpg]

ascertain. Accordingly, beginning with the first such violation in respect to
Lessee’s operation of its business outside the Premises, Lessee shall upon
demand pay to Lessor, as additional rent, a $500.00 fee for such first violation
and for each subsequent violation; provided, however, that from and after the
third such violation, such fee shall be increased to $1, 000.00 for such third
violation and each subsequent violation. Lessor and Lessee agree that the
foregoing fees represent a reasonable estimate of the costs which Lessor will
incur by reason of the violation by Lessee of any of the provisions of this
Paragraph 57, and are fair compensation to Lessor for its loss suffered by such
violation. Lessee expressly understands and agrees that the failure to pay to
Lessor upon demand any of the fees in respect of any such violation as
hereinbefore set forth shall entitle Lessor to pursue all of its available
remedies under this Lease which shall apply to non-payment of rent. 58. Tenant
Improvements by Lessor: Lessor has agreed to modify the Premises with the
improvements requested by Lessee attached hereto as Exhibit 4 (“Improvements”)
including all plans, permits, architectural fees and other costs required to
complete such Improvements in accordance with ADA and Title 24 to the extent
applicable, but not to exceed such amount for Lessor’s work referenced in
Exhibit 4. Lessor shall also provide digital copies of the plans and permits for
the Improvements completed by Lessor. Lessee has agreed to repay Lessor for
these Improvements monthly in the amount of Three Thousand Four Hundred Seventy
Nine Dollars and Ninety Cents ($3, 479.90) during the Initial Term of this Lease
(60 months). These amounts shall not be prorated and represent the amortized
amount of $180, 300.00 at a six percent (6.0%) rate of interest over the Initial
Term. Lessee shall use best efforts and cause its agent to use best’s efforts
and all due diligence to cooperate with Lessor to complete the construction of
the Improvements. If Lessor shall be directly or indirectly delayed at any time
in the progress of the planning or construction of the Improvements by strikes,
lockouts, fire, delay in transportation, unavoidable casualties, rain or weather
conditions, governmental procedures or delay, or by other cause beyond Lessor’s
control (“force majeure”), or by Lessee’s Breach or Default, by any acts or
omissions of Lessee, Lessee’s agents, employees, contractors, including extra
work, changes in construction ordered by Lessee (“Lessee Delay”), then the
Commencement Date established in this Lease shall be extended by the period of
such force majeure delay and Lessee delay; provided, however, Lessor may elect
to designate the Commencement Date as the date completion of Improvements would
have occurred if such Lessee Delays had not occurred. Lessee shall, within 10
days following the date that Lessor delivered possession of the Premises to
Lessee, notify lessor in writing of any items of the Improvements that Lessee
deems incomplete or incorrect in order for the Premises to be acceptable to
Lessee. Lessee shall be deemed to have accepted the Premises and approved
construction of the Improvements if and to the extent Lessee does not deliver
such a list to Lessor within said time period. IN WITNESS WHEREOF, the parties
hereto have caused this Addendum and the Lease to be duly executed on this day
of January, 2020. LESSOR: GREEN RIVER PROPERTIES, LLC, a California limited
liability company By: Green River Properties, SPE, Inc., a Delaware corporation,
Manager LESSEE: BIOLASE, INC., a Delaware corporation By: Name: By: Steven L.
Craig, President Title: Page 4 of 4


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000022.jpg]

 

 

 

 

[ghcenyhb23cn000023.jpg]

EXHIBIT 11111 Tenant Exterior identification Sign Program for Green River Center
4225, 4235 & 4375 Prado Road, " Corona, California This document is to provides
unnecessary guidelines for all exterior tenant Identification signs at Green
Rivsr Center. It is the intention of this sign program to provide each tenant
with adequate and visible identification to all Vehicular traffic on public
thoroughfares adjacent to the project and on site visitors. General Information
1. Signs and logos attached to this north face of this building (facing this
Riverside Freeway) shall be internally illuminated and signs attached to the
south face of the building (facing Prado Road) shall be non•illuminated. .• 2.
All signs shall meet ths design and fabrication specifications outlined in this
program and are subject to review by owner and the City of Corona. Tenant shall
submit three copies of final sign shop drawings, including all necessary •
sngineenng data, color chips and typography sample to owner prior to submittal
to City of Corona for psrmitting. Only atrer written approval of sign drawings
by owner and City of Corona, may sign be fabricated and installed. Tenant shall
be .:responsible for all costs associated with ths approval, permitting,
fabrication and instc.p. lation of signs. . 3. All attachment hardware shall be
stainless steel, aluminum or anodized steel to preclude rust staining
of.architectura/. urfaces and to permit easy future removal of graphics. 4. The
area ot•a tenant sign comprised of individual/etters shall be compu ed by adding
the sum of the areas measured by a rectangle around the outside of the lettering
and pictorial symbol. See illustration below. Sign Area Illustration lla. Tenant
shall be responsible for the removal of ariy signs upon the • termir:tation of
the lease. EXHIBIT "1"


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000024.jpg]

 

Page2 5. A corporate logo may be used in conjunction with the company name as
long as both letter forms and logo conform with the City of Corona maximum sign
area limitations. 6. See.anached drawing for design detail and specification for
the various allowable sign types and their respective sizes and locations on the
buildings. 7. The tenant shall be responsible for providing his own sign through
the use of a sign conrract'!r that is licensed in the State of California. .8.
All engineering shall be provided by an engineer licensed in the state of
California. 9. . Owner reserves the right to amend, alter or vary from this sign
program at Owner's sole discretion. 10. All signs must be in the English
language. 11. This sign program is pan of the legal lease document between
tenant and owner and owner has the right to demand that all non•conforming signs
be removed at tenants expense. 12. At t11e termination of lease, or at such time
as tenant vacates the leased space, tenant shall be responsible for removing
signs and returning the surface of the building to its original condition 13.
Section 17:74.040 of the Corona Municipal Code requires that a sign permit be
obtained to erect, re-erect, replace, construct or alter any sign. Applicant
shall submit three (3) copies of all required sign drawings to scale with a
completed application form provided by the city. A Planning Division permit fee
of $90.00 and a security deposit of $150.00 is required at time of subminal.
Sign Types Sign Type A - Internally illuminated individual Ietter wall sign
located on north elevation of building. Sign Type B - Noh illuminated individual
letter wall sign located on south elevation of buildings. Sign Type C - Tenant
information applied to glass area at primary suite entry.


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000025.jpg]

Page3 Sign Specifications Sign Type A - Sign shall be composed of individual pan
channel/etters with internal white neon illumination. Letter forms shall be
fabricated from 22 gauge paint-loc sheet metal or 0.090 aluminum with 314 trim
cap retaining 118 acrylic lace. All letter forms shall be attached to a 2• x a•
fabricated metal raceway containing all concealed wiring. Raceway and letter
forms shall be fabricated from like materials to avoid electrolys s a.ndlor
metal fatigue. Letter forms shall not be attached directly to wall surface. S1gn
transformer shall be located behind wall and be directly tied to raceway at one
source. • Transformer shall be contained.in an approved transformer box. All
electrical components shall be installed and labeled in accordance with the
Underwrites Laboratory (UL) specifications and in accordance with codes of local
governmental agencies having jurisdiction over sign fabrication and
installation. All letters shall be welded construction, with all welds ground
smooth. All exposed metal surfaces shall be sanded, • primed and painted with
high quality satin finish automotive acrylic enamel. Interior of Jetter forms
shaJ/ be painted white tor maximum reflectance. Trim cap shall be painted to
match acrylic face. AR acrylic faces shall be fabricated from one piece, no
seams shall be allowed. (See Exhibit 1 to sign section) The size of any one Sign
Type A is to be one square foot of sign area for each linea) toot of building
frontage as outlined in City of Corona sign ordinance maximum area shall not
exceed 150 square leer. Tenants with less than 80 teet of building frontage may
have a sign not exceeding 80 square feet of area. All sign copy shall be
contained on a sign line. Maximum Jetter height shaJJ not exceed 34". (See
Exhibits 4 & 6 for location on. buildings) Sign Type B - Sign shall be composed
from individual letter forms cut form 2•thick, 1 112 lb. polystyrene foam letter
with paint and sand finish on the return and 60 mil. high impact polystyrene
plastic face permanently laminated to the body of the letter. The lener forms
shaJ/ be primed and painted with two coats of high quality satin finish latex
enamel. Letters shall be permanently secured to wall with silicon adhesive. Face
and return of all letter forms shall be painted the same color. (See Exhibit 2
tor sign section.) • . • Ths size of any one Sign Type B is to be one square
foot of sign area for each lineal toot of building frontage as outlined in City
of Corona sign ordinance Maximum area shall not exceed 150 square feet. Tenants
with less than 80 t et of building frontage may have a sign not exceeding 80
square feet of area. All sign copy shall be contained on a sign line.• Maximum
letter height shall not exceed 34•. (See Exhibits 5 & 7 for location• •on
buildings) Sign Typs C - Each tenant shall be allowed to display information on
the glass area adjacent to the primary suite entrance. Copy shall be white
die-cut vinyl applied to the exterior surface of the glass. Type size shall be 1
112c• apital height with 1•space between copy lines. All type shall be aligned
flush letvragged right on the glass panel .to the right of the entry door. Type
style shall bt;Helvetica Medium, initial upper case and lower case. (See Exhibit
3 lor details)


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000026.jpg]

Page 4 Color and Typography A/I letter returns and raceways on Sign Type A signs
shall be painted to match Sinclair CMB660, off white, with a satin finish. Trim
caps shall be painted to match the color selected for the acrylic letter face.
All sign copy shall be one color, however, it a logo is used it may be painted a
second color. Standard corporate colors shall be allowed, but will need owners
written approval prior to submittal for City of Corona permit. The • following
colors are approved by owner for use on any Sign TyptJ A sign. 1. Plexiglas 2037
• yellow 2. Plexiglas 2157 • red 3. Plexiglas 2108 • green 4. Plexiglas 2050 •
blue Face and return of Sign Type B signs shall be painted to match the face
color of its corresponding Sign Type A sign. All sign copy shall be one color,
however, if a logo is used ir may be painted a secord color. Standard corporate
colors shall be allowed, but will need owners written approval prior to
submirtal for City of Corona permit. Color for Sign Type C shall be white. Type
style shall be selected_ for Sign Types A & B by tenant and presented to owner
or written approval prior to City of Corona submittal. Type styles should be
selected to provide optimum visibility for traffic moving at freeway speeds.
Tenant my use alI upper case or_initial capitals in the sign, however, script
faces are discouraged.


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000027.jpg]

 

Page 5 Exhibit 1 - Sign Type A Section


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000028.jpg]

Page 6 Exhibit 2 – Sign Type B Section


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000029.jpg]

Page 7 Exhibit 3 - Entry Elevation - Sign Type C


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000030.jpg]

 

Page 8 – Exhibit 4 - Single Story Building North Elevations - Sign Type A
Drawing indicates vertical location only, horizontal location per tenant
submittal


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000031.jpg]

 

Page 9 Exhibit•5 - Single Story Building South Elevations - Sign Type 8 Drawing
indicates vertical location only, horizontal location per tenant submittal


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000032.jpg]

Page 10 Exhibit 6 - Two Story Building North Elevations - Sign Type A Drawing
indicates vertical location only horizontal location per tenant submittal


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000033.jpg]

 

[ghcenyhb23cn000034.jpg]

Exhibit “2” GREEN RIVER CENTER RULES & REGULATIONS • (Supplemental to Lease
Provisions) 1. No signs, marquee, placard, picture, advertisement, name or
notice shall be inscribed, displayed, printed, Installed or affixed to any
portion of the exterior of the Premises Including but not limited to, the roof,
facade. doors, windows or walls, without the written consent or approval by the
Landlord nrst had and obtained. Landlord shall have the right to remove any suCh
sign, marquee, placard, picture, advertisement, name or notice without notice to
and at the expense of Tenant. Allapproved signs shall be Inscribed, printed,
painted, Installed or affixed at the expense of Tenant by a person or company
approved of by Landlord. Tenant shalt not place anything or allow any thlno to
be placed nelf' or on the glass of any window, door partition or wall such as,
but not limited to, freestanding or hanging signs or advertisements, or bottles,
parcels, or other articles placed on the window sills, which may appear
unsightly from the outside of the Premises, as determined by the Landlord. 2. No
awnings or other proJection shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens shall be attaChed to or hung
In, or used on connection with, and window or door of the Premises without prior
written consent of the Landlord. Neither the Interior or exterior of any Windows
shall be coated or otherwise sunscreened without the express written consent of
the Landlord. Landlord may, at his opllon, furnish and install a Building
Standard windowow eov&ttno at all exterior windows. •. 3. The walkways,
sidewalks, exits, entrances, courts. vestibules. corridors or halls shall not be
obstructed or useedfor any other purpose other than the Ingress or egress of
pedestrian travel, and shall not be used for loitering or gathering, or to
display, store or place any signage, merchandise, equipment, or devices, or for
any other purpose. 4. The toilet rooms, urinals, washbowls, sinks and other
plumbing fixtures shall not be used for any other purpose other than those for
which they were constructed and no sweepings, rubbish, rags or foreign substance
of any kind whatsoever shall be placed therein. All damages, and the expense
thereof, resulllng from any misuse of said fixtures, Including without
limitation, any breakage or stoppige.shall be borne by the Tenant or Tenant's
servants. employees, agents, ofsltors or licensees, who shallhave caused the
same. S. Tenant shall not In any way deface the Premises or any part thereof. e.
Tenant shallnot use, keep or permit to be used or kepi, any foulor noxious gas
or substance In the Premises, or permit or suffer the Premises to•be occupied or
used In a maMer offensive or objectionable to the Landlord or other occupants of
the Building by reason of noise, odors.and/or vibrations or Interfere In any way
with other Lessees or those having business therein. 7. Tenant shallnot use or
keepIn the Premises, or the Building, any kerosene, gasoline, or Inflammable,
combustible or explosive fluid, chemical, substance or material. 8. No Tenant
shall use any melhod of heating or air conditioning other than that Is supplied
by Landlord. ...9. Landlord reserves the right to exclude or expelfrom the
Premises any person who, ln the judgment of Landlord, Is Intoxicated or under
the tnnuence of liquor or drugs, or who shallIn any manner do any act of
violation of any of these rules and regulations 10. No vending machines or any
description shan be Installed, maintained or operated upon the Premises without
tho written consent of the landlord. 11. t..andlord shallhave the right,
exercisable without notice and without liability to Landlord, to change the name
and street address of the building of which the Premises are a part. 12.
Canvassing, soliciting, peddling, picketing, demonstr ling or otheiWist engaging
in any conduct th:at unreasonably Impairs the value or use of the Premises of
th.e Center are prohibited, and each Tenant shall cooperate to prevent the same.
Exhibit "2"


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000035.jpg]

13. Alltrash, refuse and waste materials s.hall bt regularly removed from the
Premlsts by the Tenant ancs placed In the designated tras" bins/enclosures for
their use. All cardbOIId boxes are to be completely •broken down• and other
waste materials are to beInside securely tied/dosed trash bags, prtor to
disposal. No IafOe obJects Including, without limitation, furnilure, wood,
pallets, piping, aluminum, art to be disposed of In the trash bins/enclosures.
Tenant shaH not bum any trash or gatbage, of any klnd_ Project. , In or about
the Leased Premises of the 14. 15. 18. 17. 18. 20. 21. 22. No aertalanJenna
shallbe eredtd on tht roof or extertor walls of the Lease Prtmlses.or on the
grounds, without In each Instance. the writlen consent ot the Landlord nrst
being obtained. Any aertalantenna, so Installed without such wri tten consent,
shall be subJect to removalby Landlord. at any time without notice. No loud
speakers, television, phonographs, radios or other devices shall be used In a
manner so as to be heard or seen outside of the Leased Premises without the
prior written consent of the Landlord. Tho enUre Premises, Includingvestibules,
entrances, doors, fixtures, windows and plate glass shall at all times be
maintained In a safe, neat and dean condition. The outside areas Immediately
adjoining the leased Premises shall be kept clean and free from dirt and rubbish
by Tenant.to the satisfaction of the Landlord, and Tenant shall not place or
permit any obstruction or materials In such areas. : No exterior storage shall
be allowed lndudlng, without limitation, the storage of motor vehicles. trucks,
bOats.trailers.pallets, dNms, machinery, or equipment of any kni d or nature,
without the pennlsslon In wri\lng of the Landlord. No persons shaD use any
parking areas In the Center for any purpose other than parking motor vehicles
durtng the perlod of time such persons or the occupants of the vehicles are
custome or business Invitees ot one or more TenantsIn the Center. All such
vehicles shall be par1ted In an orderly manner within the designatedines
defining the Individualparking spaces. Landlord shall have the rtght to prohibit
any advertising by Tenant which, In Landlord's reasonable opinion, tends to
Impair the reputation of the center or lts desirability as a shopping center and
upon written notice from the Landlord any tenant shall refrain from or
discontinue such advertising. No residentialuses Including, without Imitation.
the generality of the foregoing, residing.sleeping or cooking are permitted on
the Premises or anywhere In the project. No animals of any type Including,
without limitation, the generelity of the foregoing, pets. guard dogs, exotic
animals. reptiles or birds, are permitted to be brought upon or kept In the
Premises or anywhere on tho project. Green River Center High Identity
Development for lease at the Green River Exit In Corona. RNERS\OE (91) FREEWAY
TO CORONA


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000036.jpg]

 

Exhibit “3” SITE PLAN


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000037.jpg]

EXHIBIT 4 LANDLORD’S TENANT IMPROVEMENTS ESTIMATES 1) Drop ceiling 4000 sf@
7.5/sq foot $30, 000 2) Room Construction 180 linear feet @ $40/linear sf and 3
doors@$750 ea $9, 300 3) HVAC 7.5 tons for 4, 000 sf room installed $20, 000 4)
Lights 40 lights @$300/light $12, 000 5) Flooring 4000 sf@ $4 sf $16, 000 6)
Electrical $15, 000 7) Air Line $5, 000 8) Kaeser Compressor $30, 000 9) Permits
and Drawings $8, 000 10) Retrofit Fire Sprinkler 4, 000 sf @ $4/sf $16, 000 11)
Rear Roll Up Doors $19, 000 TOTAL $180, 300* * This amount is being repaid by
Lessee to Lessor pursuant to Paragraph 58 of the Lease. ADDITIONAL COSTS Any
additional costs over the $180, 300 outlined above which are required for the
completion of the above improvements, including the following, shall be Lessor’s
obligation, provided Lessor’s additional costs shall not exceed $32, 500 for a
total of $212, 500 (collectively “Additional Costs”): (1) Any additional permit,
plan check, and architectural fees over the $8, 000 outlined above; (2) Sales
tax and delivery fees for the Kaesar compressor not included in the $30, 000
estimate outlined above; and (3) Replacement and/or framing of the rear rollup
doors over the $19, 000 outlined above. Tenant shall not be required to repay
Lessor for these Additional Costs. Any changes requested by Tenant to the scope
of work beyond Landlord’s Tenant Improvements and the Additional Costs as
outlined on this Exhibit 4 and depicted on Exhibit 5 shall be at Tenant’s sole
cost and expense.


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000038.jpg]

EXHIBIT 5


 

--------------------------------------------------------------------------------

[ghcenyhb23cn000039.jpg]

ELECTRICAL/AIR




 

--------------------------------------------------------------------------------

[ghcenyhb23cn000040.jpg]

 